Exhibit 10.1

$1,500,000,000

CREDIT AGREEMENT

Dated as of May 21, 2007,

among

SPECTRA ENERGY CAPITAL, LLC,

as Borrower,

THE INITIAL LENDERS AND ISSUING BANKS NAMED HEREIN,

as Initial Lenders and Issuing Banks,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

CITIBANK, N.A.,

as Syndication Agent

and

WACHOVIA BANK, NATIONAL ASSOCIATION, BANK OF AMERICA, N.A.,

AND BARCLAYS BANK PLC,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC.,

JPMORGAN SECURITIES INC.

and

BARCLAYS CAPITAL,

THE INVESTMENT BANKING DIVISION OF BARCLAYS BANK PLC

as Co-Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1

SECTION 1.01.

   Certain Defined Terms    1

SECTION 1.02.

   Computation of Time Periods    13

SECTION 1.03.

   Accounting Terms    13

SECTION 1.04.

   Terms Generally    14

SECTION 1.05.

   Letter of Credit Amounts    14

ARTICLE II REVOLVING CREDIT ADVANCES AND LETTERS OF CREDIT

   14

SECTION 2.01.

   The Advances    14

SECTION 2.02.

   Making the Advances    15

SECTION 2.03.

   Issuance of, and Drawings and Reimbursement Under, Letters of Credit    16

SECTION 2.04.

   Fees    20

SECTION 2.05.

   Termination, Reduction, Increase and Extension of Commitments    21

SECTION 2.06.

   Interest on Advances    24

SECTION 2.07.

   Interest Rate Determination    25

SECTION 2.08.

   Optional Conversion of Advances    25

SECTION 2.09.

   Mandatory Payments and Prepayments of Advances    26

SECTION 2.10.

   Optional Prepayments of Advances    26

SECTION 2.11.

   Funding Losses    26

SECTION 2.12.

   Increased Costs    27

SECTION 2.13.

   Illegality    27

SECTION 2.14.

   Payments and Computations    28

SECTION 2.15.

   Taxes    29

SECTION 2.16.

   Sharing of Payments, Etc.    31

SECTION 2.17.

   Notes    32

SECTION 2.18.

   Mitigation Obligations; Replacement of Lenders    32

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

   33

SECTION 3.01.

   Conditions Precedent to Effectiveness of Sections 2.01 and 2.03    33

SECTION 3.02.

   Conditions Precedent to Each Borrowing and Letter of Credit Issuance or
Extension    34

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   35

SECTION 4.01.

   The Borrower represents and warrants that:    35

ARTICLE V COVENANTS OF THE BORROWER

   37

SECTION 5.01.

   Information    37

SECTION 5.02.

   Payment of Taxes    38

SECTION 5.03.

   Maintenance of Property; Insurance    38

SECTION 5.04.

   Maintenance of Existence    39

 

i



--------------------------------------------------------------------------------

SECTION 5.05.

   Compliance with Laws    39

SECTION 5.06.

   Books and Records    39

SECTION 5.07.

   Maintenance of Ownership of Certain Subsidiaries    39

SECTION 5.08.

   Negative Pledge    40

SECTION 5.09.

   Consolidations, Mergers and Sales of Assets    41

SECTION 5.10.

   Use of Proceeds    42

SECTION 5.11.

   Transactions with Affiliates    42

SECTION 5.12.

   Indebtedness/Capitalization Ratio    42

SECTION 5.13.

   Designation of Subsidiaries    42

ARTICLE VI EVENTS OF DEFAULT

   43

SECTION 6.01.

   Events of Default    43

ARTICLE VII THE AGENT

   45

SECTION 7.01.

   Authorization and Action    45

SECTION 7.02.

   Agent’s Reliance, Etc.    46

SECTION 7.03.

   JPMorgan and Affiliates    46

SECTION 7.04.

   Lender Credit Decision    46

SECTION 7.05.

   Indemnification    47

SECTION 7.06.

   Successor Agent    47

SECTION 7.07.

   Syndication Agent, Co-Documentation Agents and Co-Lead Arrangers    48

SECTION 7.08.

   Sub-Agents    48

ARTICLE VIII MISCELLANEOUS

   48

SECTION 8.01.

   Amendments, Etc.    48

SECTION 8.02.

   Notices, Etc.    48

SECTION 8.03.

   No Waiver: Remedies    49

SECTION 8.04.

   Costs and Expenses    49

SECTION 8.05.

   Right of Set-off    50

SECTION 8.06.

   Binding Effect    51

SECTION 8.07.

   Assignments and Participations    51

SECTION 8.08.

   Governing Law; Submission to Jurisdiction    53

SECTION 8.09.

   Execution in Counterparts; Integration    54

SECTION 8.10.

   WAIVER OF JURY TRIAL    54

SECTION 8.11.

   Patriot Act    54

SECTION 8.12.

   Headings    54

SECTION 8.13.

   Confidentiality    54

 

ii



--------------------------------------------------------------------------------

Schedules

 

Schedule 1.01

   -    Existing Letters of Credit

Exhibits

 

Exhibit A

   -    Form of Note

Exhibit B

   -    Form of Notice of Borrowing

Exhibit C

   -    Form of Notice of Issuance

Exhibit D

   -    Form of Assignment and Acceptance

Exhibit E-1

   -    Form of Opinion of General Counsel of the Borrower

Exhibit E-2

   -    Form of Opinion of Special Counsel for the Borrower

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of May 21, 2007

SPECTRA ENERGY CAPITAL, LLC, a Delaware limited liability company (the
“Borrower”), the banks, financial institutions and other institutional lenders
(the “Initial Lenders”) listed on the signature pages hereof, the Issuing Banks
(as hereinafter defined), JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
administrative agent (together with any successor administrative agent appointed
pursuant to Section 7.06, the “Agent”) for the Lenders (as hereinafter defined),
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Accession Agreement” has the meaning specified in Section 2.05(d)(i).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).

“Affiliate” means, as to any Person (the “specified Person”) (a) any Person that
directly, or indirectly through one or more intermediaries, controls the
specified Person (a “Controlling Person”) or (b) any Person (other than the
specified Person or a Subsidiary of the specified Person) that is controlled by
or is under common control with a Controlling Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. Unless otherwise
specified, Affiliate means an Affiliate of the Borrower.

“Agent” has the meaning set forth in the introductory paragraph of this
Agreement.

“Agent’s Account” means the account of the Agent maintained by the Agent at
JPMorgan Chase Bank, N.A. with its office at Houston, Texas, ABA/Routing
No. 021-000-021, Account No. 9008113381H0348, Attention: Regina M. Harmon, or
such other account of the Agent as the Agent shall designate in writing to the
Borrower in accordance with Section 8.02.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

 

1



--------------------------------------------------------------------------------

“Algonquin” means Algonquin Gas Transmission, LLC, a Delaware limited liability
company.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, as of any date, with respect to a Eurodollar Rate
Advance, a percentage per annum determined by reference to the Public Debt
Rating in effect on such date as set forth below:

 

     Applicable Margin  

Public Debt Rating S&P/Moody’s

Public Debt Rating S&P/Moody’s

   Utilization
is £ 50%     Utilization
is > 50%  

Level 1

³ A by S&P or

³ A2 by Moody’s

   0.14 %   0.19 %

Level 2

³ A- by S&P or

³ A3 by Moody’s

   0.19 %   0.24 %

Level 3

³ BBB+ by S&P or

³ Baa1 by Moody’s

   0.23 %   0.28 %

Level 4

³ BBB by S&P or

³ Baa2 by Moody’s

   0.31 %   0.36 %

Level 5

³ BBB- by S&P or

³ Baa3 by Moody’s

   0.435 %   0.485 %

Level 6

< BBB- by S&P and

< Baa3 by Moody’s

   0.60 %   0.65 %

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating S&P/Moody’s

   Applicable
Percentage  

Level 1

³ A by S&P or

³ A2 by Moody’s

   0.06 %

Level 2

³ A- by S&P or

³ A3 by Moody’s

   0.06 %

Level 3

³ BBB+ by S&P or

³ Baa1 by Moody’s

   0.07 %

Level 4

³ BBB by S&P or

³ Baa2 by Moody’s

   0.09 %

Level 5

³ BBB- by S&P or

³ Baa3 by Moody’s

   0.115 %

Level 6

< BBB- by S&P and

< Baa3 by Moody’s

   0.15 %

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“Approved Officer” means the president, a vice president, the treasurer, an
assistant treasurer or the controller of the Borrower or such other
representative of the Borrower as may be designated by any one of the foregoing
with the consent of the Agent.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Agent, in substantially the form of
Exhibit D hereto.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a) the Prime Rate for such day; and

(b) 1/2 of one percent per annum above the Federal Funds Rate for such day.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(i).

“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized by law to
remain closed and, if the applicable Business Day relates to any Eurodollar Rate
Advances, any day on which commercial banks are open for dealings in deposits
denominated in dollars in the London interbank market.

“Cash Collateralize” has the meaning specified in Section 2.03(h).

 

3



--------------------------------------------------------------------------------

“Commitment” has the meaning specified in Section 2.01.

“Commitment Increase” has the meaning specified in Section 2.05(d)(i).

“Consenting Lender” has the meaning specified in Section 2.05(e).

“Consolidated Capitalization” means, at any date, the sum of (a) Consolidated
Indebtedness, (b) consolidated members equity as would appear on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries prepared in
accordance with GAAP, (c) the aggregate liquidation preference of preferred
member or other similar preferred or priority Equity Securities (other than
preferred member or other similar preferred or priority Equity Securities
subject to mandatory redemption or repurchase) of the Borrower and its
Restricted Subsidiaries upon involuntary liquidation, (d) without duplication of
the amount, if any, of Hybrid Securities included in Consolidated Indebtedness
by virtue of the proviso in the definition of such term, the aggregate
outstanding amount of all Hybrid Securities of the Borrower and its Restricted
Subsidiaries and (e) minority interests as would appear on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries prepared in
accordance with GAAP.

“Consolidated Indebtedness” means, as of any date, all Indebtedness of the
Borrower and its Restricted Subsidiaries determined on a consolidated basis in
accordance with GAAP plus, without duplication, all Indebtedness described in
clause (e) of the definition thereof; provided, that solely for purposes of this
definition Hybrid Securities shall constitute Indebtedness only to the extent,
if any, that the amount thereof that appears on a consolidated balance sheet of
the Borrower and its Restricted Subsidiaries exceeds 15% of Consolidated
Capitalization.

“Consolidated Net Tangible Assets” means, as of any date, Consolidated Tangible
Assets at such date minus all consolidated current liabilities of the Borrower
and its Restricted Subsidiaries at such date determined on a consolidated basis
in accordance with GAAP.

“Consolidated Tangible Assets” means, as of any date, the consolidated assets of
the Borrower and its Restricted Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP, and after deducting therefrom
(a) the net book value of all assets that would be classified as intangibles
under GAAP (including, without limitation, goodwill, organizational expenses,
trademarks, trade names, copyrights, patents, licenses and any rights in any
thereof) and (b) any prepaid expenses, deferred charges and unamortized debt
discount and expense, each such item determined in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07 or 2.08.

“Declining Lender” has the meaning specified in Section 2.05(e).

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“dollars” or “$” refers to lawful money of the United States of America.

 

4



--------------------------------------------------------------------------------

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Agent.

“Effective Date” has the meaning specified in Section 3.01.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Securities” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Group” means all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Internal Revenue Code.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Agent.

 

5



--------------------------------------------------------------------------------

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, (a) the rate appearing on Page
3750 of the Telerate Service Company (or on any successor or substitute page of
such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of the Telerate
Service Company, as may be nominated by the British Bankers’ Association for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) as of 11:00 A.M. (London time) two Business Days
prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period, divided by (b) one
minus the Eurodollar Rate Reserve Percentage. In the event that the rate
described in clause (a) of the preceding sentence is not so available at such
time for any reason, then the rate for purposes of clause (a) of the preceding
sentence for such Interest Period shall be the rate per annum at which deposits
in dollars are offered to the Agent in the London interbank market at
approximately 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount approximately equal to the principal amount of
the Advance of the Agent (in its capacity as a Lender) to which such Interest
Period is to apply and for a period of time comparable to such Interest Period.
If the Agent does not furnish a timely rate quotation for purposes of the
immediately preceding sentence, the provisions of Section 2.07(a) shall apply.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(ii).

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excess” has the meaning specified in Section 2.09(b).

“Existing Letter of Credit Issuers” means JPMorgan and Wachovia Bank, National
Association.

“Existing Letters of Credit” means the letters of credit issued by the Existing
Letter of Credit Issuers before the date hereof and listed on Schedule 1.01
attached hereto.

“Existing Termination Date” has the meaning specified in Section 2.05(e).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds

 

6



--------------------------------------------------------------------------------

brokers, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing selected by it.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower or any Restricted Subsidiary of the Borrower, or any business trusts,
limited liability companies, limited partnerships or similar entities
(i) substantially all of the common equity, general partner or similar interests
of which are owned (either directly or indirectly through one or more wholly
owned Subsidiaries) at all times by the Borrower or any of its Restricted
Subsidiaries, (ii) that have been formed for the purpose of issuing hybrid
securities or deferrable interest subordinated debt, and (iii) substantially all
the assets of which consist of (A) subordinated debt of the Borrower or a
Restricted Subsidiary of the Borrower, and (B) payments made from time to time
on the subordinated debt.

“Increase Effective Date” has the meaning specified in Section 2.05(d)(ii).

“Increasing Lender” has the meaning specified in Section 2.05(d)(i).

“Indebtedness” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable incurred in the ordinary course of
business), (c) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired, (d) all
indebtedness under leases which shall have been or should be, in accordance with
GAAP, recorded as capital leases in respect of which such Person is liable as
lessee, (e) the face amount of all outstanding letters of credit issued for the
account of such Person that support obligations that constitute Indebtedness
(provided that the amount of such letter of credit included in Indebtedness
shall not exceed the amount of the Indebtedness being supported) and, without
duplication, the unreimbursed amount of all drafts drawn under letters of credit
issued for the account of such Person, (f) indebtedness secured by any Lien on
property or assets of such Person, whether or not assumed (but in any event not
exceeding the fair market value of the property or asset), (g) all direct
guarantees of Indebtedness referred to above of another Person, (h) all amounts
payable in connection with Hybrid Securities or mandatory redemptions or
repurchases of preferred stock or member interests or other preferred or
priority Equity

 

7



--------------------------------------------------------------------------------

Securities, and (i) any obligations of such Person (in the nature of principal
or interest) in respect of acceptances or similar obligations issued or created
for the account of such Person.

“Indemnified Costs” has the meaning specified in Section 7.05.

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm of nationally recognized standing that is, in the good faith
judgment of the Borrower, qualified to perform the task for which it has been
engaged and that is independent of the Borrower and its Affiliates.

“Information” has the meaning specified in Section 8.13(a).

“Information Memorandum” means the Confidential Information Memorandum, dated
April 2007, relating to the Borrower and the transactions contemplated by this
Agreement.

“Initial Advances” has the meaning specified in Section 2.05(d)(ii).

“Initial Issuing Banks” means the banks listed on the signature pages hereof as
the Initial Issuing Banks.

“Initial Lenders” has the meaning set forth in the introductory paragraph of
this Agreement.

“Initial MLP Asset Transfer” means one or more MLP Asset Transfers of (a) the
assets constituting the Initial MLP Business or (b) all or a portion of the
Equity Securities in one or more Restricted Subsidiaries that hold the Initial
MLP Business, in each case made in connection with the initial public offering
of Equity Securities of the MLP, provided that no previous MLP Asset Transfer
has occurred except those described above.

“Initial MLP Business” means the Borrower’s and its Restricted Subsidiaries’
interests in the East Tennessee interstate natural gas transportation system,
the Gulfstream interstate natural gas transportation system and the Market Hub
natural gas storage facilities to be transferred to the MLP and certain MLP
Subsidiaries and described under the caption “Our Asset Portfolio” in the MLP’s
Registration Statement on Form S-1 filed with the Securities and Exchange
Commission on March 30, 2007, as such Registration Statement may from time to
time be amended in a filing submitted to the Securities and Exchange Commission
and publicly available before the Effective Date.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months (or, if
deposits of a corresponding maturity are

 

8



--------------------------------------------------------------------------------

generally available in the London interbank market, such other periods), as the
Borrower may, upon notice received by the Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

(a) the Borrower may not select any Interest Period that ends after the
Termination Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment Grade Status” exists as to any Person at any date if all non-credit
enhanced, long-term senior unsecured debt securities of such Person outstanding
at such date that had been rated by S&P or Moody’s are rated BBB- or higher by
S&P or Baa3 or higher by Moody’s, as the case may be.

“Issuing Banks” means each Initial Issuing Bank and any other Lender approved as
an Issuing Bank by the Agent and the Borrower so long as each such Lender
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Agent of its Applicable Lending Office
and the amount of its Letter of Credit Commitment (which information shall be
recorded by the Agent in the Register), for so long as such Initial Issuing Bank
or Lender, as the case may be, shall have a Letter of Credit Commitment.

“JPMorgan” has the meaning set forth in the introductory paragraph of this
Agreement.

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07(a), (b) and (c).

“Letter of Credit” means a letter of credit issued or to be issued hereunder by
any Issuing Bank and each Existing Letter of Credit.

“Letter of Credit Agreement” has the meaning specified in Section 2.03(b).

 

9



--------------------------------------------------------------------------------

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on the signature
pages hereof under the caption “Letter of Credit Commitment” or, if such Issuing
Bank has entered into any Assignment and Acceptance or otherwise modified its
Letter of Credit Commitment in accordance with the definition of “Issuing Bank,”
set forth for such Issuing Bank in the Register maintained by the Agent pursuant
to Section 8.07(d), as such amount may be reduced or increased at or prior to
such time by written agreement among such Issuing Bank, the Agent and the
Borrower.

“Letter of Credit Disbursement” means a payment or disbursement made by any
Issuing Bank pursuant to a Letter of Credit.

“Letter of Credit Exposure” means, for any Lender at any time, such Lender’s Pro
Rata Share of the sum of (a) all outstanding Letter of Credit Disbursements that
have not been reimbursed by the Borrower at such time and (b) the aggregate
amount then available for drawing under all Letters of Credit. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.05.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset that it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Borrower and its Restricted
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and its Restricted
Subsidiaries taken as a whole, or (b) the legality, validity or enforceability
of this Agreement or any Note.

“Material Plan” has the meaning specified in Section 6.01(i).

“Material Restricted Subsidiary” means at any time any Restricted Subsidiary
that is a Material Subsidiary.

“Material Subsidiary” means at any time any Subsidiary that is a significant
subsidiary (as such term is defined on the Effective Date in Regulation S-X of
the Securities and Exchange Commission (17 CFR 210.1-02(w)), but treating all
references therein as references to the Borrower.

“MLP” means Spectra Energy Partners LP, a Delaware limited partnership.

“MLP Asset Transfer” means any contribution or other disposition of property or
assets (including Equity Securities of any Person) by the Borrower or any
Restricted Subsidiary to the MLP or one or more MLP Subsidiaries.

 

10



--------------------------------------------------------------------------------

“MLP GP” means either or both of the sole general partner of the MLP and the
general partner of the general partner of the MLP.

“MLP Subsidiary” means a Subsidiary of the MLP including, without limitation,
Spectra Energy Operating LP, a Delaware limited partnership.

“Moody’s” means Moody’s Investors Service, Inc.

“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 8.01, and that has been consented to by
the Required Lenders.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(b).

“Other Taxes” has the meaning specified in Section 2.15(b).

“Parent” means Spectra Energy Corp., a Delaware corporation.

“Participant” has the meaning specified in Section 8.07(e).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted MLP Asset Transfer” means:

(a) the Initial MLP Asset Transfer; and

(b) any other MLP Asset Transfer, provided that all such other MLP Asset
Transfers, taken in the aggregate and not individually, are on terms and
conditions reasonably fair in all material respects to the Borrower and its
Restricted Subsidiaries in the good faith judgment of the Borrower.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means at any time an employee pension benefit plan that is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and is either (a) maintained by a member of the
ERISA Group for employees of a member of the ERISA Group or (b) maintained
pursuant to a collective

 

11



--------------------------------------------------------------------------------

bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the ERISA Group is then making or
accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“Prime Rate” means the rate of interest publicly announced by JPMorgan in New
York City from time to time as its prime rate. Each change in the Prime Rate
shall be effective from and including the day such change is publicly announced.

“Pro Rata Share” means, with respect to any Lender, the percentage of the
aggregate Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Pro Rata Share shall be determined
based upon the Commitments most recently in effect, giving effect to any
assignments.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for all
non-credit enhanced long-term senior unsecured debt issued by the Borrower. For
purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
shall be determined by reference to the available rating; (b) if neither S&P nor
Moody’s shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Percentage will be set in accordance with Level 6 under the
definition of “Applicable Margin” or “Applicable Percentage”, as the case may
be; (c) if the ratings established by S&P and Moody’s shall fall within
different levels, the Applicable Margin and the Applicable Percentage shall be
based upon the higher rating, provided, that if the rating differential is more
than one notch, the Applicable Margin and the Applicable Percentage will be
based upon a rating of one notch higher than the lower rating; (d) if any rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; and (e) if S&P or Moody’s shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.

“Register” has the meaning specified in Section 8.07(d).

“Required Lenders” means at any time Lenders having at least 50.1% of the sum of
the then aggregate unpaid principal amount of the Advances plus the aggregate
Letter of Credit Exposures at such time.

“Restricted Subsidiary” means all Subsidiaries of the Borrower other than
Unrestricted Subsidiaries.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Subsequent Borrowings” has the meaning specified in Section 2.05(d)(ii).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial

 

12



--------------------------------------------------------------------------------

statements if such financial statements were prepared in accordance with GAAP as
of such date. Unless otherwise specified, “Subsidiary” means a Subsidiary of the
Borrower.

“Taxes” has the meaning specified in Section 2.15(a).

“Termination Date” means the earlier of May 21, 2012 (as such date may be
extended pursuant to Section 2.05) and the date of termination in whole of the
Commitments pursuant to Section 2.05 or 6.01.

“Texas Eastern” means Texas Eastern Transmission, LP, a Delaware limited
partnership.

“Type” has the meaning specified in the definition of Advance.

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (a) the present value of all benefits under such Plan
exceeds (b) the fair market value of all Plan assets allocable to such benefits,
all determined as of the then most recent valuation date for such Plan, but only
to the extent that such excess represents a potential liability of a member of
the ERISA Group to the PBGC or the Plan under Title IV of ERISA.

“Unreimbursed Amount” has the meaning specified in Section 2.03(e).

“Unrestricted Subsidiary” means (a) the MLP, the MLP GP and all MLP Subsidiaries
(it being understood and agreed that each of the foregoing is hereby designated
an Unrestricted Subsidiary for purposes of this Agreement), provided that each
of the foregoing satisfies the requirements of clauses (ii) (except the
requirement for the delivery by the Borrower of an officer’s certificate),
(iii), (iv), (v) and (vi) of Section 5.13, (b) any other Subsidiary designated
by the Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant
to Section 5.13 subsequent to the date hereof and (c) any Subsidiary of an
Unrestricted Subsidiary; provided, that neither Texas Eastern nor Algonquin may
be an Unrestricted Subsidiary.

“Utilization” means, on any date, the sum of the aggregate Advances and
aggregate Letter of Credit Exposures on such date, expressed as a percentage of
the aggregate Commitments, after giving effect, if one or more Borrowings are
being made at such time, to any substantially concurrent application of the
proceeds of such Borrowings to repay one or more other Borrowings.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with

 

13



--------------------------------------------------------------------------------

GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Agent that the Borrower requests an amendment to be applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower and its Restricted Subsidiaries delivered to the Lenders any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision,
or if the Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose, regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision shall have been
amended in accordance herewith.

SECTION 1.04. Terms Generally. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (f) references to any statute or regulatory provision shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulatory provision.

SECTION 1.05. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

ARTICLE II

REVOLVING CREDIT ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount not to exceed at any time outstanding
the amount set forth opposite such Lender’s name on the signature pages hereof
under the caption “Commitment” or, if such Lender

 

14



--------------------------------------------------------------------------------

has entered into any Assignment and Acceptance, set forth for such Lender in the
Register maintained by the Agent pursuant to Section 8.07(d), as such amount may
be reduced or increased pursuant to Section 2.05 (such Lender’s “Commitment”),
minus such Lender’s Letter of Credit Exposure. Each Borrowing shall be in the
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of Advances of the same Type made on the same day by
the Lenders ratably according to their respective Commitments. Within the limits
of each Lender’s Commitment, the Borrower may borrow under this Section 2.01,
prepay pursuant to Section 2.10 and reborrow under this Section 2.01.

SECTION 2.02. Making the Advances.

(a) Notice of Borrowing. Each Borrowing shall be made on notice, given not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances, or on the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by the Borrower to the Agent, which
shall give to each Lender prompt notice thereof. Each such notice by the
Borrower of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed by the Borrower immediately in writing, or telecopier or telex in
substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Advance. Each Lender shall, before 1:00 P.M. (New York City time) on the date of
such Borrowing, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, such Lender’s Pro Rata
Share of such Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower at the Agent’s address referred
to in Section 8.02.

(b) Certain Limitations. Anything in Section 2.02(a) to the contrary
notwithstanding, (i) the Borrower may not select Eurodollar Rate Advances for
any Borrowing if the obligation of the Lenders to make Eurodollar Rate Advances
shall then be suspended pursuant to Section 2.07 or 2.13, and (ii) the
Eurodollar Rate Advances may not be outstanding as part of more than five
separate Borrowings.

(c) Indemnity for Failure to Satisfy Conditions. Each Notice of Borrowing shall
be irrevocable and binding on the Borrower. In the case of any Borrowing that
the related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (other than loss of anticipated profits), cost or expense incurred by
such Lender by reason of the liquidation or reemployment of deposits or other
funds acquired by such Lender to fund the Advance to be made by such Lender as
part of such Borrowing when such Advance, as a result of such failure, is not
made on such date.

(d) Agent’s Right to Reimbursement with Interest. Unless the Agent shall have
received notice from a Lender prior to the time of any Borrowing that such
Lender will not

 

15



--------------------------------------------------------------------------------

make available to the Agent such Lender’s Pro Rata Share of such Borrowing, the
Agent may assume that such Lender has made such Pro Rata Share available to the
Agent on the date of such Borrowing in accordance with Section 2.02(a) and the
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount. If and to the extent that such Lender shall
not have so made such Pro Rata Share available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available by the Agent to the Borrower until the date such
amount is repaid to the Agent, at (i) in the case of the Borrower, the interest
rate applicable at the time to Advances comprising such Borrowing and (ii) in
the case of such Lender, the Federal Funds Rate. If such Lender shall repay to
the Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights which the Agent or the
Borrower may have against any Lender as a result of a default hereunder by such
Lender.

(e) Each Lender Individually Responsible. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

SECTION 2.03. Issuance of, and Drawings and Reimbursement Under, Letters of
Credit.

(a) Existing Letters of Credit. On the Effective Date, without further action by
any party hereto, each Existing Letter of Credit Issuer shall be deemed to have
granted to each Lender, and each Lender shall be deemed to have acquired from
each Existing Letter of Credit Issuer, a participation in each Existing Letter
of Credit issued by such Existing Letter of Credit Issuer, equal to such
Lender’s Pro Rata Share of the Letter of Credit Exposure with respect to each
Existing Letter of Credit. Such participations shall be on all the same terms
and conditions as participations granted under Section 2.03(d) in all other
Letters of Credit issued or to be issued hereunder.

(b) Request for Issuance. Letters of Credit may be issued hereunder in an amount
that does not at the time of the issuance of such Letter of Credit exceed the
aggregate Commitments minus the sum of the aggregate outstanding Advances and
Letter of Credit Exposures of the Lenders at such time, provided that no Issuing
Bank shall be required at any time to issue a Letter of Credit that would result
in the aggregate Letter of Credit Exposure in respect of Letters of Credit
issued by it to exceed such Issuing Bank’s Letter of Credit Commitment. Each
Letter of Credit shall be issued upon notice, given not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
issuance of such Letter of Credit, by the Borrower to any Issuing Bank, which
shall give to the Agent prompt notice thereof. Each such notice by the Borrower
of issuance of a Letter of Credit (a “Notice of Issuance”) shall be by
telephone, confirmed by the Borrower immediately in writing in substantially the
form of Exhibit C attached hereto, specifying therein the requested (i) date of
such issuance (which shall be a Business Day), (ii) face amount of such Letter
of Credit (which

 

16



--------------------------------------------------------------------------------

must be in dollars), (iii) expiration date of such Letter of Credit (which may
not be more than one year after the Termination Date; provided that the Borrower
shall Cash Collateralize in accordance with Section 2.03(h) any Letter of Credit
that has an expiration date on or after the Termination Date; provided, further,
that no Letter of Credit may expire after the date that is five Business Days
prior to an Existing Termination Date in respect of any Declining Lenders under
Section 2.05(e) if, after giving effect to the issuance of such Letter of
Credit, the aggregate Commitments of the Consenting Lenders (including any
replacement Lenders) for the period following such Existing Termination Date
would be less than the Letter of Credit Exposure following such Existing
Maturity Date), (iv) name and address of the beneficiary of such Letter of
Credit and (v) form of such Letter of Credit, and shall be accompanied by such
application and agreement for letter of credit as such Issuing Bank may specify
to the Borrower for use in connection with such requested Letter of Credit (a
“Letter of Credit Agreement”). Upon receipt of a Notice of Issuance, the Agent
shall promptly notify each Lender of the contents thereof and of the amount of
such Lender’s Letter of Credit Exposure in respect of such Letter of Credit. If
the requested form of such Letter of Credit is acceptable to such Issuing Bank
in its sole discretion, such Issuing Bank will, upon fulfillment of the
applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower at its office referred to in Section 8.02 or as
otherwise agreed with the Borrower in connection with such issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.

(c) Issuing Bank Reports. Unless otherwise agreed by the Agent, each Issuing
Bank shall report in writing to the Agent (i) on or prior to each Business Day
on which such Issuing Bank issues, amends, renews or extends any Letter of
Credit, the date of such issuance, amendment, renewal or extension, and the
aggregate face amount of the Letters of Credit issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and whether the amount thereof shall have changed), it
being understood that such Issuing Bank shall not effect any issuance, renewal,
extension or amendment resulting in an increase in the aggregate amount of the
Letters of Credit issued by it without first obtaining written confirmation from
the Agent that such increase is then permitted under this Agreement, (ii) on
each Business Day on which such Issuing Bank makes any Letter of Credit
Disbursement, the date and amount of such Letter of Credit Disbursement,
(iii) on any Business Day on which a Borrower fails to reimburse a Letter of
Credit Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such Letter of Credit Disbursement
and (iv) on any other Business Day, such other information as the Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(d) Participations in Letters of Credit. Upon the issuance of a Letter of Credit
by any Issuing Bank under Section 2.03(b), such Issuing Bank shall be deemed,
without further action by any party hereto, to have sold to each Lender, and
each Lender shall be deemed, without further action by any party hereto, to have
purchased from such Issuing Bank, a participation in such Letter of Credit in
the amount for each Lender equal to such Lender’s Pro Rata Share of the amount
available to be drawn under such Letter of Credit, effective upon the issuance
of such Letter of Credit. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstances whatsoever, including any

 

17



--------------------------------------------------------------------------------

amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments.

(e) Drawings Under Letters of Credit; Reimbursement; Interim Interest. Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the Issuing Bank shall notify the Agent and the
Agent shall promptly notify the Borrower and each other Lender as to the amount
to be paid as a result of such demand or drawing and the payment date. The
Borrower shall be irrevocably and unconditionally obligated forthwith to
reimburse the Issuing Bank for any amounts paid by the Issuing Bank upon any
drawing under any Letter of Credit without presentment, demand, protest or other
formalities of any kind. If the Borrower fails to make such reimbursement
payment when due, the Agent shall notify each Lender of the applicable Letter of
Credit Disbursement, the payment then due from the Borrower in respect thereof
(the “Unreimbursed Amount”) and such Lender’s Pro Rata Share thereof. Promptly
following receipt of such notice, each Lender shall pay to the Agent its Pro
Rata Share of the Unreimbursed Amount, in the same manner as provided in
Section 2.02 with respect to Advances made by such Lender (and Section 2.02
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Agent shall promptly pay to the Issuing Bank the amounts so received by it
from the Lenders. Promptly following receipt by the Agent of any payment from
the Borrower pursuant to this Section 2.03(e), the Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this Section 2.03(e) to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this Section 2.03(e) to reimburse the Issuing Bank for any
Letter of Credit Disbursement shall not constitute an Advance and shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank for such
Letter of Credit Disbursement. All such amounts paid by the Issuing Bank
(whether or not their Pro Rata Shares of such amounts have been paid to the
Issuing Bank by the Lenders as provided above) and remaining unpaid by the
Borrower shall bear interest, payable on demand, for each day until paid at a
rate per annum equal to the Base Rate for such day plus, if such amount remains
unpaid for more than three Business Days, 1%.

(f) Obligations Unconditional. The obligations of the Borrower under
Section 2.03(e) above shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including without limitation the following
circumstances:

(i) the use that may be made of the Letter of Credit by, or any acts or omission
of, a beneficiary of a Letter of Credit (or any Person for whom the beneficiary
may be acting);

(ii) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), the Lenders (including the
Issuing Bank) or any other Person, whether in connection with this Agreement or
the Letter of Credit or any document related hereto or thereto or any unrelated
transaction;

 

18



--------------------------------------------------------------------------------

(iii) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

(iv) payment under a Letter of Credit to the beneficiary of such Letter of
Credit against presentation to the Issuing Bank of a draft or certificate that
does not comply with the terms of the Letter of Credit; provided that the
determination by the Issuing Bank to make such payment shall not have been the
result of its willful misconduct or gross negligence; or

(v) any other act or omission to act or delay of any kind by any Lender
(including the Issuing Bank), the Agent or any other Person or any other event
or circumstance whatsoever that might, but for the provisions of this clause
(v), constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

None of the Agent, the Lenders or the Issuing Bank, or any of their Affiliates
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Agent (which consent shall not be unreasonably
withheld or delayed) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this Section 2.03(g) shall, upon
entering into a Letter of Credit Agreement with the Borrower, be deemed to be an
“Issuing Bank” (in addition to being a Lender) hereunder.

(h) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the Agent
or the

 

19



--------------------------------------------------------------------------------

Required Lenders (or, if the maturity of the Advances has been accelerated,
Lenders with aggregate Letter of Credit Exposure representing greater than 50%
of the aggregate Letter of Credit Exposure) demanding the deposit of cash
collateral pursuant to this Section 2.03(h), the Borrower shall deposit (“Cash
Collateralize”) in an account with the Agent, in the name of the Agent and for
the benefit of the Lenders and the Issuing Banks, an amount in cash equal to the
aggregate Letter of Credit Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to Cash Collateralize shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in Section 6.01(e). Not
later than five Business Days prior to the Termination Date, the Borrower shall
also deposit cash collateral in an account with the Agent, in the name of the
Agent and for the benefit of the Lenders and the Issuing Banks, an amount in
cash equal to the aggregate Letter of Credit Exposure with respect to Letters of
Credit with an expiration date after the Termination Date. Each such deposit
shall be held by the Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the Agent
and at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Agent to reimburse each
Issuing Bank for Letter of Credit Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the aggregate Letter of
Credit Exposures at such time or, if the maturity of the Advances has been
accelerated (but subject to the consent of Lenders with Letter of Credit
Exposures representing greater than 50% of the aggregate Letter of Credit
Exposures), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

SECTION 2.04. Fees.

(a) Facility Fee. The Borrower agrees to pay to the Agent for the account of
each Lender a facility fee on the aggregate amount of such Lender’s Commitment
from the Effective Date in the case of each Initial Lender, and from the later
of the Effective Date and the effective date specified in the Assignment and
Acceptance pursuant to which it became a Lender in the case of each other
Lender, until the Termination Date at a rate per annum equal to the Applicable
Percentage in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December, commencing June 30, 2007, and
on the Termination Date.

(b) Letter of Credit Fees, Etc.

(i) The Borrower shall pay to the Agent for the account of each Lender
(including each Issuing Bank) a fee, payable in arrears quarterly on the last
day of each March, June, September and December, commencing June 30, 2007, and
on the Termination Date, on such Lender’s Pro Rata Share of the average daily
aggregate Letter

 

20



--------------------------------------------------------------------------------

of Credit Exposure during such quarter at the Applicable Margin for Eurodollar
Rate Advances. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.05.

(ii) The Borrower shall pay to each Issuing Bank, for its own account a fronting
fee on the Letters of Credit issued by such Issuing Bank at the rate of
0.125% per annum or such other rate as may be agreed by the Borrower and such
Issuing Bank.

(c) Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.

SECTION 2.05. Termination, Reduction, Increase and Extension of Commitments.

(a) Termination Date. Unless previously terminated, the Commitments and the
Letter of Credit Commitments shall terminate on the Termination Date.

(b) Optional Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments shall be in an amount that is at least $10,000,000 and
integral multiples of $1,000,000 in excess thereof and (ii) the Borrower shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Advances in accordance with Section 2.10, the sum
of the aggregate Letter of Credit Exposures and the aggregate Advances would
exceed the aggregate Commitments.

(c) Notice of Termination or Reduction. The Borrower shall notify the Agent of
any election to terminate or reduce the Commitments under Section 2.05(b) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section 2.05(c) shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably (based upon their Pro Rata Shares)
among the Lenders in accordance with their respective Commitments.

(d) Aggregate Commitment Increases.

(i) The Borrower may on one or more occasions, by written notice to the Agent,
executed by the Borrower and one or more financial institutions (any such
financial institution referred to in this Section 2.05(d) being called an
“Increasing Lender”), which may include any Lender, cause new Commitments in
increments of no less than $100,000,000 to be extended by the Increasing Lenders
or cause the existing Commitments of the Increasing Lenders to be increased, as
the case may be (any such extension or increase, a “Commitment Increase”), in an
amount for each Increasing Lender (which shall not be less than $10,000,000) set
forth in such notice; provided that

 

21



--------------------------------------------------------------------------------

any Lender approached to provide all or a portion of the increased or new
Commitments may elect or decline, in its sole discretion, to provide such
increased or new Commitment; provided, further, that (i) at no time shall the
aggregate amount of Commitments, including Commitment Increases effected
pursuant to this Section 2.05(d), exceed $2,000,000,000 less the aggregate
amount of all prior Commitment reductions effected pursuant to Section 2.05(b),
(ii) each Increasing Lender, if not already a Lender hereunder, shall be subject
to the approval of the Agent and each Issuing Bank (which approval shall not be
unreasonably withheld or delayed) and (iii) each Increasing Lender, if not
already a Lender hereunder, shall become a party to this Agreement by completing
and delivering to the Agent a duly executed accession agreement in a form
satisfactory to the Agent and the Borrower (an “Accession Agreement”). New
Commitments and increases in Commitments shall become effective on the date
specified in the applicable notices delivered pursuant to this Section 2.05(d);
provided that the other conditions set forth in this Section 2.05(d) have been
satisfied. Upon the effectiveness of any Accession Agreement to which any
Increasing Lender is a party, (i) such Increasing Lender shall thereafter be
deemed to be a party to this Agreement and shall be entitled to all rights,
benefits and privileges accorded a Lender hereunder and subject to all
obligations of a Lender hereunder and (ii) the Commitments shall be deemed to
have been amended to reflect the Commitment of such Increasing Lender as
provided in such Accession Agreement. Upon the effectiveness of any increase
pursuant to this Section 2.05(d) in the Commitment of a Lender already a party
hereto, the Commitments shall be deemed to have been amended to reflect the
increased Commitment of such Lender.

(ii) On the effective date of any Commitment Increase pursuant to this
Section 2.05(d) (the “Increase Effective Date”), (A) the aggregate principal
amount of the Advances outstanding (the “Initial Advances”) immediately prior to
giving effect to the applicable Commitment Increase on the Increase Effective
Date shall be deemed to be repaid, (B) after the effectiveness of the Commitment
Increase, the Borrower shall be deemed to have made new Borrowings (the
“Subsequent Borrowings”) in an aggregate principal amount equal to the aggregate
principal amount of the Initial Advances and of the Types and for the Interest
Periods specified in a Notice of Borrowing delivered to the Agent in accordance
with Section 2.02(a), (C) each Lender shall pay to the Agent in same day funds
an amount equal to the difference, if positive, between (x) such Lender’s Pro
Rata Share (calculated after giving effect to the Commitment Increase) of the
Subsequent Borrowings and (y) such Lender’s Pro Rata Share (calculated without
giving effect to the Commitment Increase) of the Initial Advances, (D) after the
Agent receives the funds specified in clause (C) above, the Agent shall pay to
each Lender the portion of such funds that is equal to the difference, if
positive, between (1) such Lender’s Pro Rata Share (calculated without giving
effect to the Commitment Increase) of the Initial Advances and (2) such Lender’s
Pro Rata Share (calculated after giving effect to the Commitment Increase) of
the amount of the Subsequent Borrowings, (E) each Increasing Lender and each
other Lender shall be deemed to hold its Advances of each Subsequent Borrowing
(each calculated after giving effect to the Commitment Increase) and (F) the
Borrower shall pay each Increasing Lender and each other Lender any and all
accrued but unpaid interest on the Initial Advances. The deemed payments made
pursuant to clause (A) above in respect of each Eurodollar Rate Advance shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 2.11 if the Increase Effective Date occurs other than on the last day of
the Interest Period relating thereto and breakage costs result.

 

22



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) shall become effective under this Section 2.05(d)
unless, on the date of such increase, the conditions set forth in clauses
(a) and (b) of Section 3.02 shall be satisfied (with all references in such
clauses to a Borrowing being deemed to be references to such increase and
without giving effect to the first parenthetical in Section 3.02(a)) and the
Agent shall have received a certificate to that effect dated such date and
executed by the Chief Financial Officer or the Treasurer of the Borrower.

(e) Extension of Termination Date. The Borrower may, by written notice to the
Agent (which shall promptly deliver a copy to each of the Lenders) not less than
45 days prior to any anniversary of the date hereof, request that the Lenders
extend the Termination Date and the Commitments for an additional period of one
year. Each Lender shall, by notice to the Borrower and the Agent given not later
than the 20th day after the date of the Agent’s receipt of the Borrower’s
extension request, advise the Borrower whether or not it agrees to the requested
extension (each Lender agreeing to a requested extension being called a
“Consenting Lender” and each Lender declining to agree to a requested extension
being called a “Declining Lender”). Any Lender that has not so advised the
Borrower and the Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender. If Lenders constituting the
Required Lenders shall have agreed to an extension request, then the Termination
Date shall, as to the Consenting Lenders, be extended to the first anniversary
of the Termination Date theretofore in effect. The decision to agree or withhold
agreement to any Termination Date extension shall be at the sole discretion of
each Lender. The Commitment of any Declining Lender shall terminate on the
Termination Date in effect as to such Lender prior to giving effect to any such
extension (such Termination Date being called the “Existing Termination Date”).
The principal amount of any outstanding Advances made by Declining Lenders,
together with any accrued interest thereon and any accrued fees and other
amounts payable to or for the accounts of such Declining Lenders hereunder,
shall be due and payable on the Existing Termination Date, and on the Existing
Termination Date the Borrower shall also make such other prepayments of its
Borrowings as shall be required in order that, after giving effect to the
termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, the sum of the aggregate Advances and the aggregate
Letter of Credit Exposures shall not exceed the aggregate Commitments. If, after
making the prepayments pursuant to the immediately preceding sentence the sum of
the aggregate Advances and the aggregate Letter of Credit Exposures exceed the
aggregate Commitments, then the Borrower shall immediately deposit cash
collateral in an account with the Agent, in the name of the Agent and for the
benefit of the Lenders and the Issuing Banks (such deposit to be held by the
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement in accordance with Section 2.03(h)), in an amount
such that, after giving effect to such cash collateralization and the
termination of the Commitments of, and all payments to, Declining Lenders
pursuant to the preceding sentence, the sum of the aggregate Advances and the
aggregate Letter of Credit Exposures not cash collateralized in accordance with
this sentence shall not exceed the aggregate Commitments. Notwithstanding the
foregoing provisions of this Section 2.05(e), the Borrower shall have the right,
pursuant to Section 2.18(b), at any time prior to the Existing Termination Date,
to replace a Declining Lender with a Lender or other financial

 

23



--------------------------------------------------------------------------------

institution that will agree to a request for the extension of the Termination
Date, and any such replacement Lender shall for all purposes constitute a
Consenting Lender. Notwithstanding the foregoing, no extension of the
Termination Date pursuant to this Section 2.05(e) shall become effective unless
(i) on the anniversary of the date hereof that immediately follows the date on
which the Borrower delivers the applicable request for extension of the
Termination Date, the conditions set forth in clauses (a) and (b) of
Section 3.02 shall be satisfied (with all references in such clauses to a
Borrowing being deemed to be references to such extension and without giving
effect to the first parenthetical in Section 3.02(a)) and the Agent shall have
received a certificate to that effect dated such date and executed by the Chief
Financial Officer or the Treasurer of the Borrower.

SECTION 2.06. Interest on Advances.

(a) Scheduled Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the Base Rate in effect from
time to time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period, and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b) Default Interest. Any overdue principal of or overdue interest on any
Advances or reimbursement obligation in respect of a drawing honored under a
Letter of Credit shall bear interest, payable on demand, for each day from and
including the date payment thereof was due to but excluding the date of actual
payment, at a rate per annum equal to the sum of 1% plus the higher of (i) the
sum of the Applicable Margin for such day plus the Eurodollar Rate applicable in
the case of an Advance at the date such payment was due with respect thereto and
(ii) the Base Rate for such day.

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.08 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period,” the Agent shall give notice to the
Borrower and Lender of the applicable Interest Period and the applicable
interest rate determined by the Agent for purposes of clause (a)(i) or (a)(ii)
above.

 

24



--------------------------------------------------------------------------------

SECTION 2.07. Interest Rate Determination.

(a) Eurodollar Rate Inadequate. If, with respect to any Eurodollar Rate
Advances, Lenders having at least 66-2/3% of the sum of the aggregate unpaid
principal amount of the Advances at such time plus the aggregate Letter of
Credit Exposures at such time notify the Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective Eurodollar
Rate Advances for such Interest Period, the Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.

(b) Failure of Borrower to Select Interest Period. If the Borrower shall fail to
select the duration of any Interest Period for any Eurodollar Rate Advances in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01, the Agent will forthwith so notify the Borrower and the Lenders
and such Advances will automatically, on the last day of the then existing
Interest Period therefor, Convert into Base Rate Advances.

(c) Minimum Eurodollar Rate Advance. On the date on which the aggregate unpaid
principal amount of Eurodollar Rate Advances comprising any Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than $10,000,000, such
Advances shall automatically Convert into Base Rate Advances.

(d) Conversion Due to Event of Default. Upon the occurrence and during the
continuance of any Event of Default, (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended.

SECTION 2.08. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion for
Conversions into Eurodollar Rate Advances and on the date of the proposed
Conversion for conversions into Base Rate Advances and subject to the provisions
of Sections 2.07 and 2.13, Convert all Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.01, and no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Advances to be Converted, and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for each
such Eurodollar Rate Advance. Each notice of Conversion shall be irrevocable and
binding on the Borrower.

 

25



--------------------------------------------------------------------------------

SECTION 2.09. Mandatory Payments and Prepayments of Advances.

(a) Termination Date. On the Termination Date, the Borrower shall repay to the
Agent for the ratable account of the Lenders the aggregate principal amount of
all Advances then outstanding, together with accrued interest thereon to the
date of payment.

(b) Outstandings in Excess of Commitments. At any time that the aggregate
principal amount of Advances outstanding plus the aggregate Letter of Credit
Exposures exceeds the aggregate Commitments (an “Excess”), the Borrower shall
immediately prepay to the Agent for the ratable account of the Lenders, in whole
or in part, a principal amount of Advances comprising part of the same
Borrowing(s) selected by the Borrower that will eliminate the Excess, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 2.11.

SECTION 2.10. Optional Prepayments of Advances. The Borrower may, upon at least
two Business Days’ notice (in the case of Eurodollar Rate Advances) or upon
notice (in the case of Base Rate Advances) given on the date of such prepayment,
in each case received not later than 11:00 A.M. (New York City time) on such
date to the Agent stating the proposed date and aggregate principal amount of
the prepayment, which notice shall be irrevocable, and if such notice is given
the Borrower shall, prepay for the ratable account of the Lenders, in whole or
in part, the outstanding principal amount of the Advances comprising part of the
same Borrowing(s), together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, that a notice of prepayment of all
outstanding Advances may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Agent on or prior to the specified
effective date) if such condition is not satisfied; provided further, however,
that (x) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Advance, the Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 2.11.

SECTION 2.11. Funding Losses. If the Borrower makes any payment of principal
with respect to any Eurodollar Rate Advance or any Eurodollar Rate Advance is
Converted to a Base Rate Advance or continued as a Eurodollar Rate Advance for a
new Interest Period (pursuant to Article II or VI or otherwise) on any day other
than the last day of an Interest Period applicable thereto, or if the Borrower
fails (for a reason other than the failure of a Lender to make a Loan) to
borrow, prepay (except as otherwise permitted hereunder), Convert or continue
any Eurodollar Rate Advance after notice has been given to any Lender in
accordance with Section 2.02(a), 2.08 or 2.10 or pursuant to the terms of the
definition of “Interest Period,” the Borrower shall reimburse each Lender within
15 days after demand for any resulting loss or expense incurred by it (or by an
existing or prospective participant in the related Advance), including (without
limitation) any actual loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of anticipated profits and
margin for the period after any such payment or Conversion or failure to borrow,
prepay, Convert or continue; provided that such Lender shall have delivered to
the Borrower a certificate setting forth in

 

26



--------------------------------------------------------------------------------

reasonable detail the calculation of the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.

SECTION 2.12. Increased Costs.

(a) General. If, due to either (i) the introduction of or any change in or in
the interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances or of issuing or participating in any Letter of Credit
(excluding for purposes of this Section 2.12 any such increased costs resulting
from (i) Taxes or Other Taxes (as to which Section 2.15 shall govern) and
(ii) changes in the basis of taxation of any taxes described in
Section 2.15(a)(i) or (ii)), in each case occurring after the date on which such
Lender becomes a Lender hereunder, then the Borrower shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost provided that no such amount shall be
payable with respect to any period commencing more than 180 days prior to the
date such Lender first notifies the Borrower of its intention to demand
compensation hereunder. A certificate as to the amount of such increased cost,
submitted to the Borrower and the Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.

(b) Capital Adequacy. If any Lender determines that due to any change in or in
the interpretation of any law or regulation regarding capital adequacy or any
guideline or request from any central bank or other governmental authority
regarding capital adequacy (whether or not having the force of law), in each
case occurring after the date on which such Lender becomes a Lender hereunder,
affects or would affect the amount of capital required or expected to be
maintained by such Lender or any corporation controlling such Lender and that
the amount of such capital is increased by or based upon the existence of such
Lender’s Commitment hereunder and other commitments of this type, then, upon
demand by such Lender (with a copy of such demand to the Agent), the Borrower
shall pay to the Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital to be allocable
to the existence of such Lender’s commitment to lend hereunder provided that no
such amount shall be payable with respect to any period commencing more than 180
days prior to the date such Lender first notifies the Borrower of its intention
to demand compensation hereunder. A certificate as to such amounts submitted to
the Borrower and the Agent by such Lender shall be conclusive and binding for
all purposes, absent manifest error.

SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance of such Lender will automatically,
upon such demand, Convert into a Base Rate Advance, and (b) the obligation

 

27



--------------------------------------------------------------------------------

of such Lender to make Eurodollar Rate Advances or to Convert Advances into
Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

SECTION 2.14. Payments and Computations.

(a) General Provisions. The Borrower shall make each payment hereunder and under
the Notes, irrespective of any right of counterclaim or set-off, not later than
1:00 PM (New York City time) on the day when due in dollars to the Agent at the
Agent’s Account in same day funds. The Agent will promptly thereafter cause to
be distributed like funds relating to the payment of principal or interest or
facility fees ratably, based upon the Lenders’ respective Pro Rata Shares (other
than amounts payable pursuant to Section 2.02(c), 2.05(d), 2.11, 2.12, 2.15 or
8.04(b)), to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 8.07(c), from and after
the effective date specified in such Assignment and Acceptance, the Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender assignor thereunder for amounts that have accrued
to but excluding the effective date of such assignment, and to the Lender
assignee for amounts that have accrued from and after the effective date of such
assignment.

(b) Basis of Calculation. All computations of facility fees and interest based
on the Base Rate shall be made by the Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of interest based on the
Eurodollar Rate and Letter of Credit fees shall be made by the Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(c) Payments Due on Non-Business Days. Whenever any payment hereunder or under
the Notes shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest or
facility fee, as the case may be; provided, however, that, if such extension
would cause (i) any payment to be made after the Termination Date or
(ii) payment of interest on or principal of Eurodollar Rate Advances to be made
in the next following calendar month, such payment shall be made on the next
preceding Business Day.

(d) Agent Entitled to Assume Payments Made. Unless the Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Lenders hereunder that the Borrower will not make such payment in full, the
Agent may assume that the Borrower has made such payment in full to the Agent on
such date and the Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have so made
such payment in full to the Agent, each Lender shall repay to the Agent

 

28



--------------------------------------------------------------------------------

forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Agent, at the
Federal Funds Rate.

(e) Order of Application. If at any time insufficient funds are received by and
available to the Agent to pay fully all amounts of principal, unreimbursed
Letter of Credit Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal of the Advances and unreimbursed Letter of Credit
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed Letter of Credit
Disbursements then due to such parties.

(f) Application of Funds to Lender’s Obligations. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.02(d), 2.03(d),
2.03(e), 2.05(d) or 2.14(e), then the Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by it for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.15. Taxes.

(a) Any and all payments by the Borrower to or for the account of any Lender or
the Agent hereunder or under the Notes or any other documents to be delivered
hereunder shall be made, in accordance with Section 2.14 or the applicable
provisions of such other documents, free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Agent, (i) taxes imposed on (or measured by) its overall
net income, net profits or net worth, and franchise or similar taxes, by the
United States of America or by the jurisdiction under the laws of which such
Lender or the Agent (as the case may be) is organized or is otherwise doing
business, or any political subdivision thereof and, in the case of each Lender,
taxes imposed on (or measured by) its overall net income, net profits or net
worth, and franchise or similar taxes, by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof (including,
without limitation, any withholding of taxes described in this
Section 2.15(a)(i) that is treated under applicable law as a prepayment of
taxes), (ii) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which such Person is
located, (iii) any taxes imposed as a result of such Person’s willful
misconduct, and (iv) any interest, penalties or additions to tax imposed on any
taxes described in Sections 2.15(a)(i), (ii) or (iii) (all such taxes, levies,
imposts, deductions, charges or withholdings and liabilities with respect
thereto not excluded under Section 2.15(a)(i), (ii), (iii) or (iv) in respect of
payments hereunder or under the Notes being hereinafter referred to as “Taxes”).
If the Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder or under any Note or any other documents to be
delivered hereunder to any Lender or the Agent, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.15) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall

 

29



--------------------------------------------------------------------------------

make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount, without duplication, of Taxes or Other Taxes
(including, without limitation, Taxes of any kind imposed or asserted by any
jurisdiction on amounts payable under this Section 2.15) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties and interest) arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such Lender or the
Agent (as the case may be) makes written demand therefor and provides
appropriate computational and, to the extent available, documentary support.

(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment pursuant to
Section 2.15(c) to the extent that such a receipt is issued therefor, or other
written proof of payment thereof that is reasonably satisfactory to the Agent.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrower or the Agent (but only so long as such Lender remains lawfully able
to do so), shall provide each of the Agent and the Borrower with two original
Internal Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Notes. If the form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under Section 2.15(a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to the Lender assignee on such date.

 

30



--------------------------------------------------------------------------------

(f) Each Lender and Agent that is a United States Person, as defined in
Section 7701(a)(30) of the Internal Revenue Code (other than persons that are
corporations or otherwise exempt from United States backup withholding tax),
shall deliver at the time(s) and in the manner(s) prescribed by applicable law,
to each of the Borrower and the Agent (as applicable) two original properly
completed and duly executed United States Internal Revenue Service Forms W-9 or
any successor form, certifying that such Person is exempt from United States
backup withholding tax on payments made hereunder.

(g) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or other document described in
Section 2.15(e) or (f) (other than if such failure is due to a change in law
occurring subsequent to the date on which a form, certificate or other document
originally was required to be provided, or if such form, certificate or other
document otherwise is not required under Section 2.15(e) or (f)), such Lender
shall not be entitled to increased payments or indemnification under
Section 2.15(a) or (c) with respect to Taxes imposed by reason of such failure;
provided, however, that should a Lender become subject to Taxes because of its
failure to deliver a form, certificate or other document required hereunder, the
Borrower shall take such steps as the Lender shall reasonably request (at the
sole expense of such Lender) to assist the Lender to recover such Taxes (it
being understood, however, that the Borrower shall have no liability to such
Lender in respect of such Taxes).

(h) If any Lender or the Agent shall become entitled to claim or receive a
refund or tax benefit (including a foreign tax credit) with respect to any Tax
or Other Tax for which the Borrower has made a payment under Sections 2.15(a),
(b), or (c), such Agent or Lender shall promptly pay to such Borrower an amount
equal to such refund or tax benefit actually received, net of all out-of-pocket
expenses of such Agent or Lender, as the case may be, and without interest
(other than any interest paid by the relevant taxation authority with respect to
such refund); provided that such Borrower, upon the request of such Agent or
Lender, as the case may be, agrees to repay the amount paid over to the Borrower
to such Agent or Lender in the event the Agent or Lender is required to repay
such refund to such taxation authority.

Nothing contained in this Section 2.15 shall require any Lender or the Agent to
make available its tax returns (or any other information relating to its taxes
which it deems to be confidential).

SECTION 2.16. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or funded participations in
Letter of Credit Disbursements resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Advances and participations in
Letter of Credit Disbursements and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Advances and
participations in Letter of Credit Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and participations in Letter of
Credit Disbursements; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this Section 2.16
shall not be construed to apply to any payment made by the Borrower

 

31



--------------------------------------------------------------------------------

pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances or participations in Letter of Credit
Disbursements to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section 2.16
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

SECTION 2.17. Notes. The Borrower agrees that upon notice by any Lender to the
Borrower (with a copy of such notice to the Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Advances owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender, with a copy to the Agent, a
Note, in substantially the form of Exhibit A hereto, payable to the order of
such Lender in a principal amount equal to the Commitment of such Lender.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) Mitigation. If any Lender requests compensation under Section 2.12, or if
the Borrower is required to pay any additional amount to any Lender or any
governmental authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Advances or Letter of Credit Disbursements
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the good faith judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.12 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) Replacement of Lender. If (i) any Lender requests compensation under
Section 2.12, (ii) the Borrower is required to pay any additional amount to any
Lender or any governmental authority for the account of any Lender pursuant to
Section 2.15, (iii) any Lender defaults in its obligation to fund Advances
hereunder, (iv) any Lender becomes a Non-Consenting Lender or (v) any Lender
becomes a Declining Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 8.07), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Borrower shall have received the prior
written consent of the Agent (and, if a Commitment is being assigned, each
Issuing Bank), which consent, in each case, shall not unreasonably be withheld
or delayed, (B) such Lender shall have received payment of an amount equal to
the outstanding principal amount of its Advances and funded participations in
Letter of Credit Disbursements, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal, funded

 

32



--------------------------------------------------------------------------------

participations and accrued interest and fees) or the Borrower (in the case of
all other amounts), (C) in the case of any such assignment resulting from a
claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.15, such assignment will result in a material reduction in
such compensation or payments, (D) in the case of any such assignment resulting
from the status of such Lender as a Non-Consenting Lender, such assignment,
together with any assignments by other Non-Consenting Lenders, will enable the
Borrower to obtain sufficient consents to cause the applicable amendment,
modification or waiver to become effective and (E) in the case of any such
assignment resulting from the status of such Lender as a Declining Lender, the
assignee of such Declining Lender is a Consenting Lender. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03.
Sections 2.01 and 2.03 of this Agreement shall become effective on and as of the
first date (the “Effective Date”) on which the following conditions precedent
have been satisfied.

(a) (i) The Credit Agreement, dated as of November 28, 2006, among the Borrower,
the banks listed therein, and Citibank, N.A., as administrative agent, and
(ii) the Three-Year Credit Agreement, dated as of June 30, 2004, as amended,
among the Borrower, the banks listed therein, and JPMorgan, as administrative
agent, shall have been terminated, all amounts outstanding thereunder shall have
been paid, and all letters of credit issued (other than Existing Letters of
Credit) thereunder shall have been terminated or collateralized by cash to the
satisfaction to the issuers of such letters of credit.

(b) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance reasonably satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:

(i) counterparts hereof signed by each of the parties hereto (or, in the case of
any party as to which an executed counterpart shall not have been received,
receipt by the Agent of telegraphic, telecopy, telex or other written
confirmation from such party of execution of a counterpart hereof by such
party);

(ii) the Notes to the order of the Lenders, respectively, requesting same;

(iii) (A) an opinion of the General Counsel of the Borrower, substantially in
the form of Exhibit E-1 hereto, and (B) an opinion of Skadden, Arps, Slate,
Meagher & Flom, LLP, special counsel for the Borrower, substantially in the form
of Exhibit E-2 hereto;

(iv) certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes;

 

33



--------------------------------------------------------------------------------

(v) a certificate signed by the Chief Financial Officer or the Treasurer of the
Borrower, dated the Effective Date, to the effects set forth in clauses (a) and
(b) of Section 3.02;

(vi) a certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder; and

(vii) all documents the Agent may have reasonably requested prior to the date
hereof relating to the existence of the Borrower, the corporate authority for
and the validity of this Agreement and the Notes, and any other matters relevant
hereto.

(c) The Agent shall have received all fees and other amounts due and payable on
or prior to the Effective Date, including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses (including fees, charges and
disbursements of counsel) required to be reimbursed or paid by the Borrower
hereunder.

(d) The Lenders shall have received, to the extent requested, all documentation
and other information reasonably requested by the Lenders or the Agent under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

The Agent shall notify the Borrower and the Lenders of the Effective Date, and
such notice shall be conclusive and binding.

SECTION 3.02. Conditions Precedent to Each Borrowing and Letter of Credit
Issuance or Extension. The obligation of each Lender to make an Advance on the
occasion of each Borrowing, and the obligation of each Issuing Bank to issue or
to extend the expiry date of a Letter of Credit, shall be subject to the
conditions precedent that the Effective Date shall have occurred or shall occur
simultaneously with such Borrowing, issuance or extension and on the date of
such Borrowing or Letter of Credit issuance or extension the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing or Notice of Issuance, and the acceptance by the Borrower of the
proceeds of any such Borrowing, shall constitute a representation and warranty
by the Borrower that on the date of such Borrowing, or such issuance or
extension of a Letter of Credit, such statements are true):

(a) the representations and warranties contained in Section 4.01 (except the
representations set forth in Section 4.01(d)(iii), Section 4.01(f) and
Section 4.01(g) [in the case of Section 4.01(g), with the exception to apply
solely with respect to Environmental Laws], each of which shall be made only on
and as of the Effective Date) are correct on and as of the Effective Date and
are correct in all material respects (except for those representations and
warranties qualified by “materiality,” “Material Adverse Effect” or a like
qualification, which shall be correct in all respects) on the date of such
Borrowing or Letter of Credit issuance or extension, before and after giving
effect to such Borrowing and the application of the proceeds thereof or to such
Letter of Credit issuance or extension, as though made on and as of such date
(except for those representations and warranties that specifically relate to a
prior date, which shall have been correct on such prior date); and

 

34



--------------------------------------------------------------------------------

(b) no event has occurred and is continuing, or would result from such Borrowing
or from the application of the proceeds therefrom or from the issuance or
extension of such Letter of Credit, that constitutes a Default or an Event of
Default.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. The Borrower represents and warrants that:

(a) Organization and Power. The Borrower is duly organized, validly existing and
in good standing under the laws of Delaware and has all requisite powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted and is duly qualified to do business
in each jurisdiction where such qualification is required, except where the
failure so to qualify would not have a Material Adverse Effect.

(b) Company and Governmental Authorization; No Contravention. The execution,
delivery and performance by the Borrower of this Agreement and the Notes are
within the Borrower’s limited liability company powers, have been duly
authorized by all necessary limited liability company action, require no action
by or in respect of, or filing with, any governmental body, agency or official
and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the certificate of formation or limited
liability company agreement of the Borrower or of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower or
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Material Restricted Subsidiaries.

(c) Binding Effect. This Agreement constitutes a valid and binding agreement of
the Borrower and each Note, if and when executed and delivered in accordance
with this Agreement, will constitute a valid and binding obligation of the
Borrower, in each case enforceable in accordance with its terms, except as the
same may be limited by bankruptcy, insolvency or similar laws affecting
creditors rights generally and by general principles of equity.

(d) Financial Information.

(i) The consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as of December 31, 2006 and the related consolidated statements of
income, cash flows, capitalization and retained earnings for the fiscal year
then ended, reported on by Deloitte & Touche LLP, fairly present, in conformity
with generally accepted accounting principles, the consolidated financial
position of the Borrower and its consolidated Subsidiaries as of such date and
their consolidated results of operations and cash flows for such fiscal year.

(ii) The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as of March 31, 2007, and the related unaudited
consolidated statements of income and cash flows for the three months then
ended, fairly present, in conformity with GAAP, the consolidated financial
position of the Borrower and its consolidated Subsidiaries as of such date and
their consolidated results of operations and changes in financial position for
such three-month period, subject to normal year-end adjustments and the absence
of footnotes.

 

35



--------------------------------------------------------------------------------

(iii) There has been no Material Adverse Change since December 31, 2006.

(e) Regulation U. The Borrower and its Restricted Subsidiaries are not engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System), and no proceeds of any Borrowing or
any Letter of Credit will be used, whether directly or indirectly, to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in any such case that would cause a
violation of such Regulation U. Not more than 25% of the value of the assets of
the Borrower and its Restricted Subsidiaries is represented by margin stock.

(f) Litigation. Except as disclosed in the Borrower’s annual report on Form 10-K
for the fiscal year ended December 31, 2006, there is no action, suit or
proceeding (including, without limitation, any Environmental Action) pending
against, or to the knowledge of the Borrower threatened against or affecting,
the Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official that would be likely to be decided
adversely to Borrower or such Subsidiary and, as a result, have a Material
Adverse Effect.

(g) Compliance with Laws. The Borrower and each Subsidiary is in compliance in
all material respects with all applicable laws, ordinances, rules, regulations
and requirements of governmental authorities (including, without limitation,
ERISA and Environmental Laws) except where (i) non-compliance would not have a
Material Adverse Effect or (ii) the necessity of compliance therewith is
contested in good faith by appropriate proceedings.

(h) Taxes. The Borrower and its Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns that are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Borrower or any Subsidiary except
(i) where nonpayment or failure to file would not have a Material Adverse Effect
or (ii) where the same are contested in good faith by appropriate proceedings.
The charges, accruals and reserves on the books of the Borrower and its Material
Restricted Subsidiaries in respect of taxes or other governmental charges are,
in the opinion of the Borrower, adequate.

(i) Investment Company Status. Neither the Borrower nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

(j) Disclosure. Neither the Information Memorandum (including the information
incorporated therein by reference) nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of a material fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with

 

36



--------------------------------------------------------------------------------

respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

(k) Unrestricted Subsidiaries. As of the Effective Date, the only Unrestricted
Subsidiaries are the MLP, the MLP GP and all MLP Subsidiaries.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Information. The Borrower will deliver to the Agent:

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Restricted Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, cash flows, capitalization and retained
earnings for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on in a manner consistent
with the requirements of the Securities and Exchange Commission by Deloitte &
Touche or other independent public accountants of nationally recognized
standing;

(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower, commencing with
the fiscal quarter ended March 31, 2007, a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as of the end of such quarter and the
related consolidated statements of income and cash flows for such quarter and
for the portion of the Borrowers’ fiscal year ended at the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
quarter and the corresponding portion of the Borrower’s previous fiscal year,
all certified (subject to normal year-end adjustments) as to fairness of
presentation, application of GAAP and consistency by an Approved Officer of the
Borrower;

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of an Approved Officer
of the Borrower (i) setting forth in reasonable detail the calculations required
to establish whether the Borrower was in compliance with the requirements of
Section 5.12 on the date of such financial statements and (ii) stating whether
any Default or Event of Default exists on the date of such certificate and, if
any Default or Event of Default then exists, setting forth the details thereof
and the action that the Borrower is taking or proposes to take with respect
thereto;

(d) within five days after any officer of the Borrower with responsibility
relating thereto obtains knowledge of any Default or Event of Default, if such
Default or Event of Default is then continuing, a certificate of an Approved
Officer of the Borrower setting forth the details thereof and the action that
the Borrower is taking or proposes to take with respect thereto;

(e) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
that the Borrower shall have filed with the Securities and Exchange Commission;

 

37



--------------------------------------------------------------------------------

(f) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Material Plan that might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Material Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Material Plan is
in reorganization, is insolvent or has been terminated, a copy of such notice;
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate, impose material liability (other than for premiums under Section 4007
of ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Material Plan under Section 4041(c) of ERISA,
a copy of such notice and other information filed with the PBGC; (vi) gives
notice of withdrawal from any Material Plan pursuant to Section 4063 of ERISA, a
copy of such notice; or (vii) fails to make any payment or contribution to any
Material Plan or makes any amendment to any Material Plan that has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security, a certificate of the chief financial officer or the chief accounting
officer of the Borrower setting forth details as to such occurrence and action,
if any, which the Borrower or applicable member of the ERISA Group is required
or proposes to take; and

(g) from time to time such additional information regarding the financial
position or business of the Borrower and its Restricted Subsidiaries as the
Agent, at the request of any Lender, may reasonably request.

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(e) shall be deemed to have been delivered on the date on which such
information has been posted on the Securities and Exchange Commission website on
the Internet at sec.gov/edaux/searches.htm, on the Borrower’s IntraLinks site at
intralinks.com or at another website identified in a notice provided to the
Lenders and accessible by the Lenders without charge.

SECTION 5.02. Payment of Taxes. The Borrower will pay and discharge, and will
cause each Subsidiary to pay and discharge, at or before maturity, all their tax
liabilities, except where (i) nonpayment or failure to file would not have a
Material Adverse Effect or (ii) the same may be contested in good faith by
appropriate proceedings, and will maintain, and will cause each Material
Subsidiary to maintain, in accordance with GAAP, appropriate reserves for the
accrual of any of the same.

SECTION 5.03. Maintenance of Property; Insurance.

(a) The Borrower will keep, and will cause each Material Restricted Subsidiary
to keep, all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted.

(b) The Borrower will, and will cause each of its Material Restricted
Subsidiaries to, maintain (either in the name of the Borrower or in such
Subsidiary’s own name)

 

38



--------------------------------------------------------------------------------

with financially sound and responsible insurance companies, insurance on all
their respective properties in at least such amounts and against at least such
risks (and with such risk retention) as are usually insured against by companies
of established repute engaged in the same or a similar business; provided that
self-insurance by the Borrower or any such Material Restricted Subsidiary shall
not be deemed a violation of this covenant to the extent that such
self-insurance is consistent with reasonable and prudent business practice; and
will furnish to the Lenders, upon request from the Agent, information presented
in reasonable detail as to the insurance so carried.

SECTION 5.04. Maintenance of Existence. The Borrower will preserve, renew and
keep in full force and effect, and will cause each Material Restricted
Subsidiary to preserve, renew and keep in full force and effect their respective
corporate or other legal existence and their respective rights, privileges and
franchises material to the normal conduct of their respective businesses;
provided that nothing in this Section 5.04 shall prohibit (i) any transaction
permitted by Section 5.09 or (ii) the termination of any right, privilege or
franchise of the Borrower or any Material Restricted Subsidiary or of the
corporate or other legal existence of any Material Restricted Subsidiary or the
change in form of organization of the Borrower or any Material Restricted
Subsidiary if the Borrower in good faith determines that such termination or
change is in the best interest of the Borrower, is not materially
disadvantageous to the Lenders and, in the case of a change in the form of
organization of the Borrower, the Agent has consented thereto (such consent not
to be unreasonably withheld or delayed).

SECTION 5.05. Compliance with Laws. The Borrower will comply, and cause each
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, ERISA and Environmental Laws) except where
(i) noncompliance would not have a Material Adverse Effect or (ii) the necessity
of compliance therewith is contested in good faith by appropriate proceedings.

SECTION 5.06. Books and Records. The Borrower will keep, and will cause each
Material Restricted Subsidiary to keep, proper books of record and account in
which full, true and correct entries shall be made of all financial transactions
in relation to its business and activities in accordance with its customary
practices; and will permit, and will cause each Material Restricted Subsidiary
to permit, representatives of any Lender at such Lender’s expense (accompanied
by a representative of the Borrower, if the Borrower so desires) to visit any of
their respective properties, to examine any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants, all
upon such reasonable notice, at such reasonable times and as often as may
reasonably be desired provided that such visits shall not occur more than one
time per year unless an Event of Default has occurred and is continuing.

SECTION 5.07. Maintenance of Ownership of Certain Subsidiaries. The Borrower
will maintain ownership of all common Equity Securities of Texas Eastern and
Algonquin, directly or indirectly through wholly-owned Restricted Subsidiaries,
free and clear of all Liens; provided that Texas Eastern and Algonquin may merge
or consolidate with or into the Borrower or another wholly-owned Restricted
Subsidiary.

 

39



--------------------------------------------------------------------------------

SECTION 5.08. Negative Pledge. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, assume or suffer to exist any Lien on any
asset now owned or hereafter acquired by it, except:

(a) Liens existing on the date of this Agreement granted by the Borrower or any
Restricted Subsidiary and securing Indebtedness outstanding on the date of this
Agreement;

(b) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or any Restricted Subsidiary
and not created in contemplation of such event;

(c) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary and not created in contemplation of such
acquisition;

(d) any Lien on any asset securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within 365
days after the acquisition thereof;

(e) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section 5.08; provided that the principal amount of such Indebtedness is
not increased and is not secured by any additional assets;

(f) Liens for taxes, assessments or other governmental charges or levies not yet
due or which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;

(g) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law, created in the ordinary course of
business and for amounts not past due for more than 60 days or which are being
contested in good faith by appropriate proceedings that are sufficient to
prevent imminent foreclosure of such Liens, are promptly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;

(h) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;

(i) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and other restrictions, charges or encumbrances
(whether or not recorded) affecting the use of real property;

 

40



--------------------------------------------------------------------------------

(j) Liens with respect to judgments and attachments that do not result in an
Event of Default;

(k) Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other obligations arising in the
ordinary course of business;

(l) other Liens, including Liens imposed by Environmental Laws, arising in the
ordinary course of business of the Borrower or such Restricted Subsidiary that
(i) do not secure Indebtedness, (ii) do not secure obligations in an aggregate
amount exceeding $100,000,000 at any time at which Investment Grade Status does
not exist as to the Borrower and (iii) do not in the aggregate materially
detract from the value of the assets of the Borrower or such Restricted
Subsidiary or materially impair the use thereof in the operation of its
business;

(m) Liens required pursuant to the terms of this Agreement; and

(n) Liens not otherwise permitted by the foregoing clauses of this Section 5.08
securing obligations in an aggregate principal or face amount at any date not to
exceed 15% of Consolidated Net Tangible Assets.

SECTION 5.09. Consolidations, Mergers and Sales of Assets.

(a) The Borrower will not (i) consolidate or merge with or into any other Person
or (ii) sell, lease or otherwise transfer, directly or indirectly, all or
substantially all of its assets to any Person; provided that the Borrower may
merge with another Person if the Borrower is the entity surviving such merger
(except in the case of a merger of the Borrower with the Parent, in which case
the Parent may be the surviving entity) and, after giving effect thereto, no
Event of Default or Default shall have occurred and be continuing.

(b) The Borrower will not permit any of its Restricted Subsidiaries to
consolidate or merge with any other Person (except with the Borrower or another
Restricted Subsidiary, but subject to the provisions of Sections 5.07 and
5.09(a)) or sell all or substantially all of their respective assets (except to
the Borrower or another Restricted Subsidiary, subject to the provisions of
Section 5.07, or except as a Permitted MLP Asset Transfer) if, after giving
effect thereto, (i) any Event of Default or Default shall have occurred and be
continuing or (ii) such consolidation, merger or sale of assets, taken as a
whole together with all other consolidations, mergers and sales of assets by the
Borrower and its Restricted Subsidiaries since the Effective Date, shall result
in the disposition by the Borrower and its Restricted Subsidiaries of assets in
an amount that would constitute all or substantially all of the consolidated
assets of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP, as of the most recently completed
fiscal quarter.

(c) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, (i) sell any of the Equity Interests of Texas Eastern or
Algonquin to any Person that is not a Restricted Subsidiary of the Borrower or
(ii) sell all or substantially all of the assets of Texas Eastern or Algonquin.

 

41



--------------------------------------------------------------------------------

SECTION 5.10. Use of Proceeds. The proceeds of the Advances made under this
Agreement will be used by the Borrower for its general company purposes,
including liquidity support for outstanding commercial paper and acquisitions.
None of such proceeds will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System.

SECTION 5.11. Transactions with Affiliates. The Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, pay any funds to or
for the account of, make any investment in, lease, sell, transfer or otherwise
dispose of any assets, tangible or intangible, to, or participate in, or effect,
any transaction with, any Affiliate (other than the Borrower or a Restricted
Subsidiary) unless such transaction is on terms and conditions reasonably fair
to the Borrower or such Restricted Subsidiary in the good faith judgment of the
Borrower; provided that the foregoing provisions of this Section 5.11 shall not
prohibit the Borrower and each Restricted Subsidiary from (i) declaring or
making any lawful distribution so long as, after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or result
therefrom, (ii) issuing and maintaining letters of credit, guaranties and
sureties as contingent obligations on behalf of Affiliates, (iii) making any
Permitted MLP Asset Transfer, (iv) the payment of funds and making of capital
contributions, loans and other transfers of money to Affiliates or to other
Persons on behalf of such Affiliates, including payments made under letters of
credit, guaranties and surety bonds issued and maintained on behalf of
Affiliates, provided that the aggregate amount for all such payments and
transfers referred to in this clause (iv) does not exceed $500,000,000 at any
time outstanding (calculated at such time after giving effect to any repayments
to the Borrower by, or on behalf of, such Affiliates for any such payment of
funds and making of capital contributions, loans and other transfers of money)
or (v) any transaction permitted by Section 5.09(a) or by either of the
parenthetical provisions in Section 5.09(b).

SECTION 5.12. Indebtedness/Capitalization Ratio. The Borrower will not permit
the ratio of Consolidated Indebtedness to Consolidated Capitalization to exceed
65% at the end of any fiscal quarter of the Borrower.

SECTION 5.13. Designation of Subsidiaries. The Board of Directors of the
Borrower may at any time designate any Restricted Subsidiary (other than Texas
Eastern and Algonquin) as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Event of Default or Default shall have occurred and
be continuing, (ii) immediately after giving effect to such designation, the
Borrower and its Restricted Subsidiaries shall be in compliance, on a pro forma
basis, with Section 5.12 (as though the effective date of such designation were
the last day of a fiscal quarter of the Borrower) and, as a condition precedent
to the effectiveness of such designation, the Borrower shall deliver to the
Agent a certificate of its Chief Financial Officer, its Treasurer or its
Controller setting forth in reasonable detail the calculations demonstrating
such compliance), (iii) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary, (iv) no Subsidiary of an Unrestricted Subsidiary may be designated
as a Restricted Subsidiary, (v) no Subsidiary that owns any Equity Securities or
Indebtedness of, or owns or holds any Lien on, any property of the Borrower or
any Restricted Subsidiary (other than any Subsidiary of the Subsidiary to be so
designated), may be

 

42



--------------------------------------------------------------------------------

designated an Unrestricted Subsidiary, (vi) each Subsidiary to be so designated
as an Unrestricted Subsidiary, and its Subsidiaries, has not at the time of
designation, and does not thereafter, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable with respect to any Indebtedness
pursuant to which the lender or other creditor has recourse to any assets of the
Borrower or any Restricted Subsidiary other than the Equity Securities in such
Unrestricted Subsidiary and its Subsidiaries, and (vii) no primary operating
Subsidiary of the Borrower may be designated as an Unrestricted Subsidiary. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time. If, at any time, any
Unrestricted Subsidiary fails to meet the preceding requirements as an
Unrestricted Subsidiary, it will thereafter automatically cease to be an
Unrestricted Subsidiary and shall constitute a Restricted Subsidiary for all
purposes of this Agreement, and (among other things) any Indebtedness and Liens
of such Subsidiary will be deemed to be incurred by a Restricted Subsidiary of
the Borrower as of such date.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) the Borrower shall fail to pay any principal of any Advance or any
reimbursement for Letter of Credit Disbursements when the same becomes due and
payable, or (ii) the Borrower shall fail to pay any interest on any Advance or
make any other payment of fees or other amounts payable under this Agreement or
any Note within five Business Days after the same becomes due and payable; or

(b) any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

(c) (i) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), 5.04, 5.08, 5.09, 5.12 or the second
sentence of Section 5.10, or (ii) the Borrower shall fail to perform or observe
any other term, covenant or agreement contained in this Agreement on its part to
be performed or observed if such failure shall remain unremedied for 30 days
after written notice thereof shall have been given to the Borrower by the Agent
at the request of any Lender; or

(d) (i) the Borrower or any of its Material Restricted Subsidiaries shall fail
to pay any principal of or premium or interest on any Indebtedness that is
outstanding in a principal or notional amount of at least $175,000,000 in the
aggregate (but excluding Indebtedness outstanding hereunder) of the Borrower or
such Material Restricted Subsidiary (as the case may be), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness; or (ii) any such Indebtedness shall be declared
to be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or

 

43



--------------------------------------------------------------------------------

redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof; or

(e) the Borrower or any of its Material Restricted Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Borrower or any of its Material Restricted Subsidiaries seeking to adjudicate it
a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 90 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Borrower or any of its Material Restricted Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e); or

(f) judgments or orders for the payment of money in excess of $175,000,000 in
the aggregate shall be rendered against the Borrower or any of its Material
Restricted Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 45 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(g) (i) the Parent shall cease to own, directly or indirectly, all of the issued
and outstanding Equity Securities of the Borrower; (ii) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of Voting
Stock of the Parent (or other Equity Securities convertible into such Voting
Stock) representing 50% or more of the combined voting power of all Voting Stock
of the Parent; or (iii) during any period of up to 12 consecutive months,
commencing after the Effective Date, individuals who at the beginning of such
12-month period (together with any successors appointed or nominated by such
directors in the ordinary course) were directors of the Parent shall cease for
any reason to constitute a majority of the board of directors of the Parent; or

(h) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Vested Liabilities in excess
of $50,000,000 (collectively, a “Material Plan”) shall be filed under Title IV
of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against any member of the ERISA Group to enforce
Section 515 or 4219(c)(5) of ERISA and such proceeding shall

 

44



--------------------------------------------------------------------------------

not have been dismissed within 90 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated;

then, and in every such event (other than an event with respect to the Borrower
described in Section 6.01(e)), and at any time thereafter during the continuance
of such event, the Agent may with the consent of Lenders having at least 66-2/3%
of the sum of the aggregate unpaid principal amount of the Advances at such time
plus the aggregate Letter of Credit Exposures at such time, and at the request
of such Lenders shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) exercise their rights and remedies under Section 2.03(h), and (iii) declare
the Advances then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable so long as, at the time of such later
declaration, an Event of Default is continuing), and thereupon the principal of
the Advances so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in Section 6.01(e),
the Commitments shall automatically terminate and the principal of the Advances
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. In addition to the remedies set
forth above, the Agent may exercise any other remedies provided by applicable
law.

ARTICLE VII

THE AGENT

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. Without limiting the generality
of the foregoing, (a) the Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, (b) the Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by this Agreement that the Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 8.01), and (c) except as expressly set
forth in this Agreement, the Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of the

 

45



--------------------------------------------------------------------------------

Subsidiaries that is communicated to or obtained by it or any of its Affiliates
in any capacity. The Agent shall be deemed not to have knowledge of any Default
or Event of Default unless and until written notice thereof is given to the
Agent by the Borrower or a Lender. The Agent agrees to promptly forward to each
Lender all information delivered to the Agent pursuant to Section 5.01, and the
Agent agrees to give to each Lender prompt notice of each notice given to it by
the Borrower pursuant to the terms of this Agreement.

SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (a) may treat the payee of any Note
as the holder thereof until the Agent receives and accepts an Assignment and
Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an assignee, as provided in Section 8.07; (b) may consult with
legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (d) shall not have any duty to ascertain or
to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement on the part of the Borrower or
the existence at any time of any Default or to inspect the property (including
the books and records) of the Borrower; (e) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; and (f) shall incur no liability under or in respect
of this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier, telegram or telex) believed
by it to be genuine and signed or sent by the proper party or parties.

SECTION 7.03. JPMorgan and Affiliates. With respect to its Commitment, the
Advances made by it, the Note issued to it and any Letter of Credit issued by
it, JPMorgan shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not the Agent; and the
terms “Lender”, “Lenders”, “Issuing Bank” and “Issuing Banks” shall, unless
otherwise expressly indicated, include JPMorgan in its individual capacity.
JPMorgan and its Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, the Borrower, any of its
Affiliates and any Person who may do business with or own Equity Securities of
the Borrower or any such Affiliate, all as if JPMorgan were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose any information obtained or received by it or any of its
Affiliates relating to the Borrower or any of its Affiliates to the extent such
information was obtained or received in any capacity other than as Agent.

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and 5.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into

 

46



--------------------------------------------------------------------------------

this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement.

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Agent and each
Issuing Bank (in each case to the extent not reimbursed by the Borrower),
ratably according to the respective principal amounts of the Notes then held by
each of them (or if no Notes are at the time outstanding or if any Notes are
held by Persons that are not Lenders, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent or such Issuing Bank in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Agent or such Issuing Bank under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s or such Issuing Bank’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent and each Issuing Bank promptly upon demand
for its ratable share of any out-of-pocket expenses (including counsel fees)
incurred by the Agent or such Issuing Bank in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Agent or such Issuing Bank is not reimbursed for such expenses
by the Borrower. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by the Agent, any Issuing
Bank, any Lender or a third party.

SECTION 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, (i) the Borrower, with the consent of the Required Lenders (such
consent not to be unreasonably withheld or delayed) shall have the right to
appoint a successor Agent or (ii) if an Event of Default shall have occurred and
be continuing, then the Required Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lenders and in consultation with
the Borrower, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement provided that if such successor Agent shall have been appointed
without the consent of the Borrower, such successor Agent may be replaced by the
Borrower with the consent of the Required Lenders so long as no Event of Default
has occurred and is continuing. After any retiring Agent’s resignation or
removal hereunder as Agent, the

 

47



--------------------------------------------------------------------------------

provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

SECTION 7.07. Syndication Agent, Co-Documentation Agents and Co-Lead Arrangers.
The Syndication Agent, the Co-Documentation Agents and the Co-Lead Arrangers, in
their respective capacities as such, shall not have any duties or obligations of
any kind under this Agreement.

SECTION 7.08. Sub-Agents. The Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by it. The Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through its respective Affiliates. The
exculpatory provisions of the preceding paragraphs and the provisions of
Section 8.04 shall apply to any such sub-agent and to the Affiliates of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders directly affected thereby, do any of the following:
(a) waive any of the conditions specified in Section 3.01, (b) increase or
extend the Commitments of the Lenders except as provided in Section 2.05(d) or
(e), (c) reduce the principal of, or interest on, the Notes, any Advance, any
Letter of Credit Disbursement or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Notes, or the required date of reimbursement of any Letter of Credit
Disbursement, or any fees or other amounts payable hereunder except as provided
in Section 2.05(e), (e) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Notes, or change the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (f) amend this Section 8.01, or (g) modify Section 2.16; and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by the Agent in addition to the Lenders required above to take such action,
affect the rights or duties of the Agent under this Agreement or any Note; and
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the applicable Issuing Bank in addition to the Lenders required
above to take such action, affect the rights or duties of such Issuing Bank
under this Agreement.

SECTION 8.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing (including telecopier, telegraphic or telex
communication) and mailed, telecopied, telegraphed, telexed or delivered, if to
the Borrower, at its address at 5400 Westheimer Court, Houston, Texas
77056-5310, fax number 713-989-1717, Attention: Chip Fichtner; if to any Initial
Lender or Initial Issuing Bank, at its Domestic Lending Office specified in its
Administrative Questionnaire; if to any other Lender, at its Domestic Lending
Office

 

48



--------------------------------------------------------------------------------

specified in the Assignment and Acceptance pursuant to which it became a Lender;
and if to the Agent, at its address at 712 Main Street, 12th Floor, Houston,
Texas 77002-3223, fax number 713-216-1081, Attention: Robert Traband; or, as to
the Borrower or the Agent, at such other address as shall be designated by such
party in a written notice to the other parties and, as to each other party, at
such other address as shall be designated by such party in a written notice to
the Borrower and the Agent. All such notices and communications shall, when
mailed, telecopied, telegraphed or telexed, be effective when deposited in the
mails, telecopied, delivered to the telegraph company or confirmed by telex
answerback, respectively, except that notices and communications to the Agent
pursuant to Article II, III or VII shall not be effective until received by the
Agent. Delivery by telecopier or other electronic communication of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of a manually executed counterpart thereof.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Agent, provided that
the foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Agent that it is incapable of receiving notices
under such Article by electronic communication. The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or their
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

SECTION 8.03. No Waiver: Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses.

(a) The Borrower agrees to pay, within 15 days after demand therefor, all
reasonable out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities under this Agreement. The Borrower

 

49



--------------------------------------------------------------------------------

further agrees to pay on demand all reasonable out-of-pocket costs and expenses
of the Agent and the Lenders, if any (including, without limitation, reasonable
fees and out-of-pocket expenses of counsel), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and out-of-pocket expenses of
counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 8.04(a).

(b) The Borrower agrees to indemnify and hold harmless the Agent, each Issuing
Bank and each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, penalties, losses, liabilities and expenses
(including, without limitation, reasonable fees and out-of-pocket expenses of
counsel) incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances except to the extent that such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct, and except to the extent such
claim, damage or loss consists of Taxes excluded under clause (i), (ii),
(iii) or (iv) of Section 2.15(a). The Borrower also agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Agent, any Lender, any Issuing Bank, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability arising out of or otherwise relating to the Notes, this Agreement,
any Letter of Credit, any of the transactions contemplated herein or the actual
or proposed use of the proceeds of the Advances.

(c) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.11, 2.12, 2.14, 2.15 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note. Each Lender agrees
promptly to notify the Borrower after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender and its Affiliates under this
Section 8.05 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender and its Affiliates may
have.

 

50



--------------------------------------------------------------------------------

SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Sections 2.01 and 2.03, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

SECTION 8.07. Assignments and Participations.

(a) Each Lender may assign to one or more banks or other financial institutions
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and the Note or Notes held by it) with (and only with and subject to) the prior
written consent of the Agent and each Issuing Bank (which shall not be
unreasonably withheld or delayed) and, so long as no Event of Default has
occurred and is continuing, the Borrower (which shall not be unreasonably
withheld or delayed); provided, however, that any Lender may, without the
consent of the Borrower, at any time assign to another Lender, an Approved Fund
or an Affiliate of such assignor Lender all or a portion of its rights and
obligations under this Agreement; and provided, further, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all rights
and obligations under this Agreement, (ii) except in the case of an assignment
to a Person that, immediately prior to such assignment, was a Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
amount of the Commitment of the assigning Lender being assigned pursuant to each
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof, and (iii) the parties to each
such assignment shall execute and deliver to the Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Note
subject to such assignment and a processing and recordation fee of $3,500. Upon
such execution, delivery, acceptance and recording, from and after the effective
date specified in each Assignment and Acceptance, (x) the assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder and (y) the Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(other than its rights under Sections 2.11, 2.12, 2.14, 2.15 and 8.04 to the
extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value

 

51



--------------------------------------------------------------------------------

of this Agreement or any other instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers and discretion under this Agreement as are delegated to
the Agent by the terms hereof, together with such powers and discretion as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes subject to such
assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit D hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower. Within five
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Agent in exchange for any surrendered
Note a new Note to the order of such Eligible Assignee in an amount equal to the
Commitment assumed by it pursuant to such Assignment and Acceptance and, if the
assigning Lender has retained a Commitment hereunder, a new Note to the order of
the assigning Lender in an amount equal to the Commitment retained by it
hereunder. Such new Note or Notes shall be in an aggregate principal amount
equal to the aggregate principal amount of such surrendered Note or Notes, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of Exhibit A hereto.

(d) The Agent shall maintain at its address referred to in Section 8.02 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount of the Advances owing to, each Lender (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Agent and the Lenders shall treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. No Commitment, Advance or Note shall be transferred by
any Lender unless such transfer is entered in the Register.

(e) Each Lender may, with the consent (unless an Event of Default then exists)
of the Borrower (which shall not be unreasonably withheld or delayed), sell
participations to one or more banks or other entities (other than the Borrower
or any of its Affiliates) (a “Participant”) in or to all or a portion of its
rights and obligations under this Agreement

 

52



--------------------------------------------------------------------------------

(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and the Note or Notes held by it); provided, however, that any
Lender may, without the consent of the Borrower, at any time sell participations
to another Lender, an Approved Fund or an Affiliate of such transferor Lender;
and provided, further, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment to the Borrower hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the holder of any such Note for all purposes of this Agreement, (iv) the
Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Note, or any consent to any departure by the
Borrower therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or, except as provided in Section 2.05(e), postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation.

(f) Any Lender may, in connection with any assignment, designation or
participation or proposed assignment, designation or participation pursuant to
this Section 8.07, disclose to the assignee, designee or participant or proposed
assignee, designee or participant, any information relating to the Borrower and
its Affiliates furnished to such Lender by or on behalf of the Borrower;
provided that, prior to any such disclosure, the assignee, designee or
participant or proposed assignee, designee or participant shall agree to
preserve the confidentiality of any confidential information relating to the
Borrower and its Affiliates received by it from such Lender.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

(h) No assignee, Participant or other transferee of any Lender’s rights
(including any Applicable Lending Office other than such Lender’s initial
Applicable Lending Office) shall be entitled to receive any greater payment
under Section 2.12, 2.15 or 8.04 than such Lender would have been entitled to
receive with respect to the rights transferred, unless such transfer is made by
reason of the provisions of Section 2.18 requiring such Lender to designate a
different Applicable Lending Office under certain circumstances or at a time
when the circumstances giving rise to such greater payment did not exist.

SECTION 8.08. Governing Law; Submission to Jurisdiction. This Agreement and each
Note (if any) shall be construed in accordance with and governed by the law of
the State of New York. The Borrower hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. The Borrower irrevocably waives, to the
fullest extent

 

53



--------------------------------------------------------------------------------

permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.

SECTION 8.09. Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement. This Agreement constitutes
the entire agreement and understanding among the parties hereto and supersedes
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof.

SECTION 8.10. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE NOTES OR THE ACTIONS OF THE
AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

SECTION 8.11. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

SECTION 8.12. Headings. Article, Section and other headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.13. Confidentiality.

(a) The Agent, each Issuing Bank and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any governmental
authority, (iii) to the extent required by applicable laws or regulations,
(iv) to the extent required by any subpoena or similar legal process provided
that the Agent or such Lender as applicable shall use reasonable efforts,
consistent with its normal practices, to notify the Borrower if disclosure of
such Information is required, to the extent it is not prohibited from doing so
by any law or regulation or by such subpoena or legal process, (v) to any other
party to this Agreement, (vi) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (vii) subject to an agreement containing
provisions substantially the same as those of this Section 8.13, to (A) any
assignee of or

 

54



--------------------------------------------------------------------------------

Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (it being understood that such actual
or prospective assignee or Participant will be informed of the confidential
nature of such Information and instructed to keep such Information confidential)
or (B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations (it being
understood that such actual or prospective counterparty will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (viii) with the consent of the Borrower or (ix) to the extent
such Information (A) becomes publicly available other than as a result of a
breach of this Section 8.13 or (B) becomes available to the Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower unless the Agent or such Lender, as applicable, shall have actual
knowledge that such source was required to keep such Information confidential.
For the purposes of this Section 8.13, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Agent, any Issuing Bank or any
Lender on a nonconfidential basis prior to disclosure by the Borrower; provided
that, in the case of information received from the Borrower after the date
hereof, such information is either clearly identified at the time of delivery as
confidential or should, because of its nature, reasonably be understood to be
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 8.13 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Borrower
and its Affiliates or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

(c) All information, including requests for waivers and amendments, furnished by
the Borrower or the Agent pursuant to, or in the course of administering, this
Agreement will be syndicate-level information, which may contain material
non-public information about the Borrower and its Affiliates or their respective
securities. Accordingly, each Lender represents to the Borrower and the Agents
that it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SPECTRA ENERGY CAPITAL, LLC By:      Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 105,000,000    $ 100,000,000

 

JPMORGAN CHASE BANK, N.A., as the Agent, as a Lender and as an Issuing Bank By:
     Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 105,000,000    $ 0

 

CITIBANK, N.A., as a Lender By:      Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 100,000,000    $ 100,000,000

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender and as an Issuing Bank By:     
Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 100,000,000    $ 0

 

BANK OF AMERICA, N.A., as a Lender By:      Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 100,000,000    $ 0

 

BARCLAYS BANK PLC, as a Lender By:      Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 90,000,000    $ 0

 

ABN AMRO BANK, N.V., as a Lender By:      Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 90,000,000    $ 0

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender By:      Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 90,000,000    $ 0

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:      Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 90,000,000    $ 0

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:      Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 90,000,000    $ 0

 

UBS LOAN FINANCE LLC, as a Lender By:      Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 75,000,000    $ 0

 

LEHMAN BROTHERS COMMERCIAL BANK,
as a Lender By:      Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 75,000,000    $ 0

 

MERRILL LYNCH BANK USA, as a Lender By:      Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 75,000,000    $ 0

 

MORGAN STANLEY BANK, as a Lender By:      Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 45,000,000    $ 0

 

THE BANK OF NOVA SCOTIA, as a Lender By:      Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 45,000,000    $ 0

 

BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Lender By:      Title:
 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 45,000,000    $ 0

 

BMO CAPITAL MARKETS FINANCING, INC.,
as a Lender By:      Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 45,000,000    $ 0

 

CIBC INC., as a Lender By:      Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 45,000,000    $ 0

 

KEYBANK NATIONAL ASSOCIATION, as a Lender By:      Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 45,000,000    $ 0

 

SUNTRUST BANK, as a Lender By:      Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Commitment:    Letter of Credit
Commitment: $ 45,000,000    $ 0

 

TORONTO DOMINION (TEXAS) LLC, as a Lender By:      Title:  

 

Total
Commitments:    Total Letter of
Credit Commitments: $ 1,500,000,000    $ 200,000,000

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

 

Issuing Bank

  

Letter of Credit
Reference Number

   Face Amount   

Expiry Date

Wachovia Bank, National Association

   SM222694W    $ 12,500,000    December 31, 2007

Wachovia Bank, National Association

   SM223974W    $ 2,900,000    January 1, 2008

Wachovia Bank, National Association

   LC968-099170    $ 500,000    March 31, 2008



--------------------------------------------------------------------------------

EXHIBIT A – FORM OF

PROMISSORY NOTE

PROMISSORY NOTE

 

$                                         

Dated:                     , 200__

FOR VALUE RECEIVED, the undersigned, SPECTRA ENERGY CAPITAL, LLC, a Delaware
limited liability company (the “Borrower”), HEREBY PROMISES TO PAY to the order
of [                    ] or its registered assignees (the “Lender”) for the
account of its Applicable Lending Office on the Termination Date (each as
defined in the Credit Agreement referred to below) the principal sum of $[amount
of the Lender’s Commitment in figures] or, if less, the aggregate principal
amount of the Advances made by the Lender to the Borrower pursuant to the Credit
Agreement dated as of May 21, 2007, among the Borrower, the Lender and certain
other lenders parties thereto, and JPMorgan Chase Bank, N.A., as Agent for the
Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), outstanding on the Termination Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan Chase Bank, N.A., as Agent, at the Agent’s Account, in same
day funds. Each Advance owing to the Lender by the Borrower pursuant to the
Credit Agreement, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto that is part of this Promissory Note; provided that the
failure to make a notation of any such Advance or payment made on this
Promissory Note shall not limit or otherwise affect the obligations of the
Borrower hereunder with respect to payments of principal of or interest on this
Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Advance by the Lender being evidenced by this Promissory Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

This Promissory Note shall be construed in accordance with and governed by the
law of the State of New York.

As provided in the Credit Agreement, the Borrower hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising our of or relating to the Credit
Agreement, this Promissory Note or the transactions contemplated thereby.

 

Exhibit A-1



--------------------------------------------------------------------------------

The terms of this Promissory Note are subject to amendment only in the manner
provided in the Credit Agreement. The Borrower promises to pay all costs and
expenses, including reasonable attorneys’ fees and out-of-pocket expenses, all
as provided in the Credit Agreement, incurred in the collection and enforcement
of this Promissory Note. The Borrower and any endorsers of this Promissory Note
hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest,
demand, notice of every kind and, to the full extent permitted by law, the right
to plead any statute of limitations as a defense to any demand hereunder.

IN WITNESS WHEREOF, the Borrower has caused this Promissory Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

SPECTRA ENERGY CAPITAL, LLC By:      Title:  

 

Exhibit A-2



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Advance   

Amount of

Principal Paid or

Prepaid

  

Unpaid Principal

Balance

  

Notation Made By

                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                          

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B – FORM OF

NOTICE OF BORROWING

NOTICE OF BORROWING

[Date]

JPMorgan Chase Bank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

Attention:                             

Ladies and Gentlemen:

The undersigned, Spectra Energy Capital, LLC, refers to the Credit Agreement,
dated as of May 21, 2007 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto and JPMorgan Chase Bank,
N.A. as Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is                     , 200__.

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is $                    .

[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is          month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement 1[(except the representations set forth in Section 4.01(d)(iii),
Section 4.01(f) and Section 4.01(g) {in the case of Section 4.01(g), with the
exception to apply solely with respect to Environmental Laws})] are correct 2[in
all material respects (except for those representations and warranties qualified
by “materiality,” “Material Adverse Effect” or a like qualification, which shall
be correct in all respects)], before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date (except for those representations and warranties that
specifically relate to a prior date, which shall have been correct on such prior
date); and

--------------------------------------------------------------------------------

1

Insert bracketed text for borrowings after the initial funding.

 

2

Insert bracketed text for borrowings after the initial funding.

 

Exhibit B-1



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default or an Event of Default.

 

Very truly yours, SPECTRA ENERGY CAPITAL, LLC By:      Title:  

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C – FORM OF

NOTICE OF ISSUANCE

NOTICE OF ISSUANCE

 

To: JPMorgan Chase Bank, as Agent

                         , as Issuing Bank

 

From: Spectra Energy Capital, LLC

 

Date:                     

 

Re: Credit Agreement dated as of May 21, 2007 (as amended or modified from time
to time, the “Credit Agreement”) among Spectra Energy Capital, LLC (the
“Borrower”), the Lenders parties thereto and JPMorgan Chase Bank, N.A., as Agent

The Borrower hereby gives notice pursuant to Section 2.03(b) of the Credit
Agreement that the Borrower requests the above-named Issuing Bank to issue on or
before                      (which is a Business Day) a Letter of Credit
containing the terms attached hereto as Schedule I (the “Requested Letter of
Credit”).

The Requested Letter of Credit will be subject to [UCP 500] [ISP98].

The Borrower hereby represents and warrants to the Issuing Bank, the Agent and
the Lenders that:

 

  (a) immediately after the issuance of the Requested Letter of Credit, the sum
of the aggregate outstanding Advances and Letter of Credit Exposures will not
exceed the aggregate amount of the Commitments;

 

  (b) immediately after the issuance of the Requested Letter of Credit, the
aggregate Letter of Credit Exposure of the above-named Issuing Bank in respect
of Letters of Credit issued by it will not exceed such Issuing Bank’s Letter of
Credit Commitment;

 

  (c) immediately after the issuance of the Requested Letter of Credit, no
Default or Event of Default shall have occurred and be continuing; and

 

 

(d)

the representations and warranties contained in Section 4.01 of the Credit
Agreement 3[(except the representations set forth in Section 4.01(d)(iii),
Section 4.01(f) and Section 4.01(g) ({in the case of Section 4.01(g), with the
exception to apply solely with respect to Environmental Laws})] shall be true
4[in all material respects (except for those representations and warranties
qualified by “materiality,” “Material Adverse Effect” or a like

--------------------------------------------------------------------------------

3

Insert bracketed text for Letters of Credit issued after the Effective Date.

 

4

Insert bracketed text for Letters of Credit issued after the Effective Date.

 

Exhibit C-3



--------------------------------------------------------------------------------

qualification, which shall be correct in all respects)] on and as of the date of
issuance of the Requested Letter of Credit (except for those representations and
warranties that specifically relate to a prior date, which shall have been
correct on such prior date).

The Borrower hereby authorizes the Issuing Bank to issue the Requested Letter of
Credit with such variations from the above terms as the Issuing Bank may, in its
discretion, determine are necessary and are not materially inconsistent with
this Notice of Issuance. The opening of the Requested Letter of Credit and the
Borrower’s responsibilities with respect thereto are subject to [UCP 500]
[ISP98] as indicated above and the terms and conditions set forth in the Credit
Agreement.

Terms used herein and not otherwise defined herein have the meanings assigned to
them in the Credit Agreement.

 

Very truly yours, SPECTRA ENERGY CAPITAL, LLC By:      Title:  

 

Exhibit C-4



--------------------------------------------------------------------------------

EXHIBIT D – FORM OF

ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended or modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Acceptance, without
representation or warranty by the Assignor.

 

1.

   Assignor:      _________________________

2.

   Assignee:      _________________________         [and is an Affiliate of
[identify Lender]]

3.

   Borrower:      Spectra Energy Capital, LLC

4.

   Agent:      JPMorgan Chase Bank, N.A., as administrative agent under the
Credit Agreement

5.

   Credit Agreement:      Credit Agreement dated as of May 21, among Spectra
Energy Capital, LLC, a Delaware limited liability company, JPMorgan Chase Bank,
N.A., as Agent and the other Lenders party thereto



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitment for all
Lenders    Amount of
Commitment Assigned    Percentage Assigned
of Commitment1

Revolving Facility

   $      $      %

 

7.

  

Assignee’s Domestic

Lending Office:

           

8.

  

Assignee’s Eurodollar

Lending Office:

           

9.

  

Assignee’s Letter of

Credit Commitment:

           

Effective Date:                              , 20         [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Agent a completed Administrative
Questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower and its Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

ASSIGNOR [NAME OF ASSIGNOR],   by          Name:     Title: ASSIGNEE [NAME OF
ASSIGNEE],   by          Name:     Title:

--------------------------------------------------------------------------------

1

Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.



--------------------------------------------------------------------------------

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Agent,   by         
Name:     Title: Consented to: [NAME OF EACH ISSUING BANK]   by          Name:  
  Title: [Consented to:]2 SPECTRA ENERGY CAPITAL, LLC   by          Name:    
Title:

--------------------------------------------------------------------------------

2

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

Standard Terms And Conditions For

Assignment And Assumption

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements delivered pursuant to Section 5.01(a)
and 5.01(b) thereof, as applicable, and such other documents and information as
it has in its sole discretion deemed appropriate to make its own credit analysis
and decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (v) if
it is a Lender that is organized under the laws of a jurisdiction other than the
United States of America or any State thereof or the District of Columbia,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, and (ii) it will perform in accordance with their terms
all of the obligations that by the terms of the Credit Agreement are required to
be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts that have accrued
to but excluding the Effective Date and to the Assignee for amounts that have
accrued from and after the Effective Date.

 

Schedule 1 to Assignment and Acceptance - 4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Assignment and Acceptance. This Assignment and
Acceptance shall be governed by, and construed in accordance with, the law of
the State of New York.

 

Schedule 1 to Assignment and Acceptance - 5



--------------------------------------------------------------------------------

EXHIBIT E-1 - FORM OF

OPINION OF GENERAL COUNSEL OF

THE BORROWER

May 21, 2007

To the Lenders, the Issuing Banks and the Administrative Agent

    Referred to Below

c/o JPMorgan Chase Bank, N.A.,

    as Administrative Agent

270 Park Avenue

New York, New York 10017

Ladies and Gentlemen:

I am the General Counsel of Spectra Energy Corp, the parent company of Spectra
Energy Capital LLC (the “Borrower”), and have acted as its counsel in connection
with the Credit Agreement (the “Credit Agreement”), dated as of May 21, 2007,
among the Borrower, the banks listed on the signature pages thereof, JPMorgan
Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as Syndication Agent,
and Wachovia Bank, National Association, Bank of America, N.A. and Barclays Bank
PLC, as Co-Documentation Agents. Capitalized terms defined in the Credit
Agreement are used herein as therein defined. This opinion letter is being
delivered pursuant to Section 3.01(b) of the Credit Agreement.

In such capacity, I or attorneys under my direct supervision have examined
originals or copies, certified or otherwise identified to my satisfaction, of
such documents, company records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as I
have deemed necessary or advisable for purposes of this opinion.

Upon the basis of the foregoing, I am of the opinion that:

1. The Borrower is a limited liability company duly formed, validly existing and
in good standing under the laws of Delaware.

2. The execution, delivery and performance by the Borrower of the Credit
Agreement and any Notes are within the Borrower’s limited liability company
powers, have been duly authorized by all necessary limited liability company
action, require no action by or in respect of, or filing with, any governmental
body, agency or official and do not contravene, or constitute a default under,
any provision of applicable law or regulation or of the certificate of formation
or limited liability company agreement of the Borrower or, to my knowledge, of
any agreement, judgment, injunction, order, decree or other instrument binding
upon the Borrower or, to my knowledge, result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Material Subsidiaries.



--------------------------------------------------------------------------------

3. The Credit Agreement and any Notes executed and delivered as of the date
hereof have been duly executed and delivered by the Borrower.

4. Except as disclosed in the Borrower’s quarterly report on Form 10-Q for the
period ended March 31, 2007, to my knowledge (but without independent
investigation), there is no action, suit or proceeding pending or threatened
against or affecting, the Borrower or any of its Subsidiaries before any court
or arbitrator or any governmental body, agency or official, which would be
likely to be decided adversely to the Borrower or such Subsidiary and, as a
result, to have a material adverse effect upon the business, consolidated
financial position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity of the Credit Agreement or any Notes.

The phrase “to my knowledge”, as used in the foregoing opinion, refers to my
actual knowledge without any independent investigation as to any such matters.

I am a member of the Bar of the State of Colorado and do not express any opinion
herein concerning any law other than the law of the State of Colorado, the
Limited Liability Company Act of the State of Delaware and the federal law of
the United States of America.

This opinion is rendered to you in connection with the above-referenced matter
and may not be relied upon by you for any other purpose, or relied upon by, or
furnished to, any other Person, firm or corporation without my prior written
consent, except for Skadden, Arps, Slate, Meagher and Flom, LLP, provided, that
each assignee of any Lender that hereafter becomes a “Lender” under the Credit
Agreement pursuant to Section 8.07 thereof may rely on this opinion with the
same effect as if it had been addressed to such assignee on the date hereof. My
opinions expressed herein are as of the date hereof, and I undertake no
obligation to advise you of any changes of applicable law or any other matters
that may come to my attention after the date hereof that may affect my opinions
expressed herein.

 

Very truly yours,     William S. Garner, Jr.



--------------------------------------------------------------------------------

EXHIBIT E-2 - FORM OF

OPINION OF SPECIAL COUNSEL FOR

THE BORROWER

                    May [21], 2007

JPMorgan Chase Bank, N.A., as Administrative Agent

270 Park Avenue

New York, New York 10017

and the Lenders and Issuing Banks listed on Schedule I attached hereto

 

  Re: Spectra Energy Capital, LLC

Ladies and Gentlemen:

We have acted as special counsel to Spectra Energy Capital, LLC, a Delaware
limited liability company (the “Company”), in connection with the preparation,
execution and delivery of and the initial borrowing under the Credit Agreement,
dated the date hereof (the “Credit Agreement”), between the Company and JPMorgan
Chase Bank, N.A., as agent for the financial institutions (the “Lenders”) party
to the Credit Agreement (in such capacity, the “Agent”) and certain other
agreements, instruments and documents related to the Credit Agreement. This
opinion is being delivered pursuant to Section 3.01(b)(iii)(B) of the Credit
Agreement.

In our examination we have assumed the genuineness of all signatures, the legal
capacity and competency of natural persons, the authenticity of all documents
submitted to us as originals, the conformity to original documents of all
documents submitted to us as facsimile, electronic, certified or photostatic
copies, and the authenticity of the originals of such copies. As to any facts
material to this opinion which we did not independently establish or verify, we
have relied upon statements and representations of the Company and its officers
and other representatives and of public officials, including the facts and
conclusions set forth therein.

In rendering the opinions set forth herein, we have examined and relied on
originals or copies of the following:

(a) the Credit Agreement;

(b) the Notes (as defined in the Credit Agreement);

(c) the certificate of [name], [title] of the Company, dated the date hereof, a
copy of which is attached as Exhibit A hereto (the “Company’s Certificate”); and

(d) such other documents as we have deemed necessary or appropriate as a basis
for the opinions set forth below.



--------------------------------------------------------------------------------

We express no opinion as to the laws of any jurisdiction other than (i) the
Applicable Laws of the State of New York and (ii) the Applicable Laws of the
United States of America (including, without limitation, Regulations U and X of
the Federal Reserve Board).

Capitalized terms used herein and not otherwise defined herein shall have the
same meanings herein as ascribed thereto in the Credit Agreement. The Credit
Agreement [and the Notes] shall hereinafter be referred to collectively as the
“Transaction Agreements.” “Applicable Laws” shall mean those laws, rules and
regulations which, in our experience, are normally applicable to transactions of
the type contemplated by the Transaction Agreements, without our having made any
special investigation as to the applicability of any specific law, rule or
regulation, and which are not the subject of a specific opinion herein referring
expressly to a particular law or laws. “Governmental Approval” means any
consent, approval, license, authorization or validation of, or filing, recording
or registration with, any governmental authority pursuant to the Applicable Laws
of the State of New York and the Applicable Laws of the United States of
America. “Applicable Orders” means those orders or decrees of governmental
authorities identified on Schedule I to the Company’s Certificate.

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:

1. Each of the Transaction Agreements constitutes the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms under the Applicable Laws of the State of New York and the United States
of America.

2. Neither the execution, delivery or performance by the Company of the
Transaction Agreements nor the compliance by the Company with the terms and
provisions thereof will contravene any provision of any Applicable Law of the
State of New York or any Applicable Law of the United States of America.

3. No Governmental Approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize, or is required in connection
with, the execution or delivery of any of the Transaction Agreements by the
Company or the enforceability of any of the Transaction Agreements against the
Company except those Governmental Approvals set forth in Schedule II to the
Company’s Certificate.

4. Neither the execution, delivery or performance by the Company of its
obligations under the Transaction Agreements nor compliance by the Company with
the terms thereof will contravene any Applicable Order to which the Company is
subject.

Our opinions are subject to the following assumptions and qualifications:

(a) enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in equity or at law);

(b) we have assumed that each of the Transaction Agreements constitutes the
valid and binding obligation of each party to such Transaction Agreement (other
than the Company to the extent expressly set forth herein) enforceable against
such other party in accordance with its terms;



--------------------------------------------------------------------------------

(c) we express no opinion as to the effect on the opinions expressed herein of
(i) the compliance or non-compliance of any party (other than the Company to the
extent expressly set forth herein) to the Transaction Agreements with any state,
federal or other laws or regulations applicable to it or (ii) the legal or
regulatory status or the nature of the business of any party (other than the
Company to the extent expressly set forth herein);

(d) we express no opinion as to the enforceability of any rights to contribution
or indemnification provided for in the Transaction Agreements which are
violative of the public policy underlying any law, rule or regulation (including
any federal or state securities law, rule or regulation);

(e) we express no opinion as to the enforceability of any section of the Credit
Agreement to the extent it purports to waive any objection a person may have
that a suit, action or proceeding has been brought in an inconvenient forum or a
forum lacking subject matter jurisdiction;

(f) we express no opinion as to the enforceability of any section of the Credit
Agreement containing releases or waivers of, or indemnities with respect to,
claims;

(g) we have assumed that all conditions precedent contained in Article III of
the Credit Agreement, which conditions require the delivery of documents,
evidence or other items satisfactory in form, scope and/or substance to the
Agent or the satisfaction of which is otherwise in the discretion or control of
the Agent or the Lenders have been, or contemporaneously with the delivery
hereof will be, fully satisfied;

(h) to the extent that any opinion relates to the enforceability of the choice
of New York law and choice of New York forum provisions of the Transaction
Agreements, our opinion is rendered in reliance upon N.Y. Gen. Oblig. Law §§
5-1401, 5-1402 (McKinney 2001) and N.Y. CPLR 327(b) (McKinney 2001) and is
subject to the qualifications that such enforceability may be limited by public
policy considerations of any jurisdiction, other than the courts of the State of
New York, in which enforcement of such provisions, or of a judgment upon an
agreement containing such provisions, is sought;

(i) we express no opinion with respect to any provision of the Credit Agreement
to the extent it authorizes or permits any Affiliate of any Lender or the Agent
or any purchaser of a participation interest to set-off or apply any deposit,
property or indebtedness or the effect thereof on the opinions contained herein;
and

(j) we express no opinion with respect to any section of the Credit Agreement to
the extent it excuses the issuer of a letter of credit from liability to the
extent such provision is unenforceable pursuant to Section 5-103 of the Uniform
Commercial Code.



--------------------------------------------------------------------------------

In rendering the foregoing opinions, we have assumed, with your consent, that:

(a) the Company is validly existing and in good standing as a limited liability
company under the laws of the State of Delaware.

(b) the Company has the limited liability company power and authority to
execute, deliver and perform all of its obligations under each of the
Transaction Agreements and the execution and delivery of each of the Transaction
Agreements and the consummation by the Company of the transactions contemplated
thereby have been duly authorized by all requisite action on the part of the
Company. Each of the Transaction Agreements has been duly authorized, executed
and delivered by the Company;

(c) the execution, delivery and performance of any of its obligations under the
Transaction Agreements does not and will not conflict with, contravene, violate
or constitute a default under (i) the Certificate of Formation or the Limited
Liability Company Agreement of the Company, (ii) any lease, indenture,
instrument or other agreement to which the Company or its property is subject,
(iii) any rule, law or regulation to which the Company is subject (other than
Applicable Laws of the State of New York and Applicable Laws of the United
States of America as to which we express our opinion in paragraph 2 herein) or
(iv) any judicial or administrative order or decree of any governmental
authority (other than Applicable Orders as to which we express our opinion in
paragraph 4 herein); and

(d) no authorization, consent or other approval of, notice to or filing with any
court, governmental authority or regulatory body (other than Governmental
Approvals as to which we express our opinion in paragraph 3 herein) is required
to authorize or is required in connection with the execution, delivery or
performance by the Company of any Transaction Agreement or the transactions
contemplated thereby.

This opinion is being furnished only to you in connection with the Transaction
Agreements and is solely for your benefit and is not to be used, circulated,
quoted or otherwise referred to for any other purpose or relied upon by any
other person or entity for any purpose without our prior written consent,
provided, that each assignee of any Lender that hereafter becomes a “Lender”
under the Credit Agreement pursuant to Section 8.07 thereof may rely on this
opinion with the same effect as if it had been addressed to such assignee on the
date hereof.

Very truly yours,



--------------------------------------------------------------------------------

Schedule I

Lenders and Issuing Banks

Citibank, N.A.

JPMorgan Chase Bank, N.A.

Wachovia Bank, National Association

Bank of America, N.A.

Barclays Bank PLC

ABN AMRO Bank, N.V.

Credit Suisse, Cayman Islands Branch

Deutsche Bank AG New York Branch

The Royal Bank of Scotland PLC

UBS Loan Finance LLC

Lehman Brothers Commercial Bank

Merrill Lynch Bank USA

Morgan Stanley Bank

The Bank of Nova Scotia

Bank of Tokyo Mitsubishi UFJ, Ltd., New York Branch

BMO Capital Markets Financing, Inc.

CIBC Inc.

KeyBank National Association

SunTrust Bank

Toronto Dominion (Texas) LLC